








EXHIBIT 10.1







AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF FEBRUARY 7, 2019

AMONG

MGE ENERGY, INC.,

AS BORROWER,







THE LENDERS,




JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT,

AND







BANK OF AMERICA, N.A.

AND

U.S. BANK NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS,



















JPMORGAN CHASE BANK, N.A.,

AS LEAD ARRANGER AND SOLE BOOK RUNNER








 

 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS













ARTICLE I

DEFINITIONS; ETC

1

1.1.

Definitions

1

1.2.

Letter of Credit Amounts

18

1.3.

Other Interpretative Provisions

18

1.4.

Interest Rates; LIBOR Notification

19

ARTICLE II

THE CREDITS

19

2.1.

The Facility

19

2.2.

Advances

20

2.3.

Method of Borrowing

21

2.4.

Commitment Fee; Reductions in Aggregate Commitment

21

2.5.

Minimum Amount of Each Advance

21

2.6.

Optional Principal Payments

21

2.7.

Changes in Interest Rate, etc

22

2.8.

Rates Applicable After Default

22

2.9.

Method of Payment

22

2.10.

Noteless Agreement; Evidence of Indebtedness

23

2.11.

Telephonic Notices

23

2.12.

Interest Payment Dates; Interest and Fee Basis

23

2.13.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

24

2.14.

Lending Installations

24

2.15.

Non-Receipt of Funds by the Administrative Agent

24

2.16.

Extension of Facility Termination Date

25

2.17.

Letters of Credit

25

2.18.

Increase in Aggregate Commitment

31

2.19.

Defaulting Lenders

32

ARTICLE III

INCREASED COSTS; TAXES

34

3.1.

Increased Costs

34

3.2.

Break Funding Payments

36

3.3.

Alternate Rate of Interest

36

3.4.

Funding Indemnification

37

3.5.

Withholding of Taxes; Gross-Up

37

3.6.

Mitigation Obligations; Replacement of Lenders

41

ARTICLE IV

CONDITIONS PRECEDENT

42

4.1.

Initial Credit Extension

42

4.2.

Each Credit Extension

44





 

 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




ARTICLE V

REPRESENTATIONS AND WARRANTIES

44

5.1.

Existence and Standing

44

5.2.

Authorization and Validity

44

5.3.

No Conflict; Government Consent

45

5.4.

Financial Statements

45

5.5.

Material Adverse Change

45

5.6.

Taxes

45

5.7.

Litigation and Contingent Obligations

46

5.8.

Subsidiaries

46

5.9.

ERISA

46

5.10.

Accuracy of Information

47

5.11.

 Margin Regulations

47

5.12.

Compliance With Laws

47

5.13.

Ownership of Properties

47

5.14.

Plan Assets; Prohibited Transactions

47

5.15.

Environmental Matters

48

5.16.

Investment Company Act

48

5.17.

Insurance

48

5.18.

Regulatory Approval

48

5.19.

Anti-Corruption Laws and Sanctions

48

5.20.

EEA Financial Institutions

48

5.21.

Solvency

48

ARTICLE VI

COVENANTS

49

6.1.

Financial Reporting

49

6.2.

Litigation

50

6.3.

Use of Proceeds

50

6.4.

Notices of Material Events

50

6.5.

Conduct of Business

51

6.6.

Taxes

51

6.7.

Insurance

51

6.8.

Compliance with Laws

51

6.9.

Maintenance of Properties

51

6.10.

Inspection

52

6.11.

Merger

52

6.12.

Sale of Assets

52





-ii-

 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




6.13.

Liens

53

6.14.

Affiliates

54

6.15.

Financial Covenant

55

ARTICLE VII

DEFAULTS

55

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

57

8.1.

Acceleration; Letter of Credit Account

57

8.2.

Amendments

58

8.3.

Preservation of Rights

59

ARTICLE IX

GENERAL PROVISIONS

59

9.1.

Survival of Representations

59

9.2.

Governmental Regulation

59

9.3.

Entire Agreement

59

9.4.

Several Obligations; Benefits of this Agreement

59

9.5.

Expenses; Indemnification

60

9.6.

Numbers of Documents

61

9.7.

Accounting

61

9.8.

Severability of Provisions

62

9.9.

Nonliability of Lenders

62

9.10.

Confidentiality

62

9.11.

Nonreliance

63

9.12.

Disclosure

63

9.13.

No Fiduciary Duty, etc

63

9.14.

USA Patriot Act

64

9.15.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

64

ARTICLE X

THE ADMINISTRATIVE AGENT

65

10.1.

Authorization and Action

65

10.2.

Administrative Agent’s Reliance, Indemnification, Etc.

67

10.3.

Posting of Communications.

68

10.4.

The Administrative Agent Individually.

70

10.5.

Successor Administrative Agent.

70

10.6.

Acknowledgement of Lenders and Issuers.

71

10.7.

Certain ERISA Matters.

72

ARTICLE XI

SETOFF; RATABLE PAYMENTS

73

11.1.

Setoff

73

11.2.

Ratable Payments

73





-iii-

 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

74

12.1.

Successors and Assigns

74

12.2.

Participations

74

12.3.

Assignments

76

12.4.

Dissemination of Information

77

12.5.

Tax Treatment

77

12.6.

Restriction on Transfer

77

ARTICLE XIII

NOTICES

77

13.1.

Notices

77

13.2.

Change of Address

78

ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS

78

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

78

15.1.

CHOICE OF LAW

78

15.2.

CONSENT TO JURISDICTION

79

15.3.

WAIVER OF JURY TRIAL

79

ARTICLE XVI

AMENDMENT AND RESTATEMENT

80








-iv-

 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS










SCHEDULES

Schedule I

Lenders and Commitments

Pricing Schedule

Schedule 2.17

Existing Letters of Credit

Schedule 5.8

Subsidiaries

Schedule 6.13

Liens




EXHIBITS

Exhibit A

Form of Opinion of Borrower’s Counsel
Exhibit B

Form of Compliance Certificate
Exhibit C

Form of Assignment Agreement
Exhibit D

Form of Loan/Credit Related Money Transfer Instruction
Exhibit E

Form of Note

Exhibit F

Form of Increase Request

Exhibit G

Forms of U.S. Tax Compliance Certificates











 

 

 







--------------------------------------------------------------------------------







AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of February 7, 2019, is
among MGE Energy, Inc., the Lenders and JPMorgan Chase Bank, N.A., a national
banking association, as Administrative Agent.  

R E C I T A L S:

WHEREAS, the Borrower is a party to that certain Credit Agreement dated as of
June 1, 2015 by and among the Borrower, the lenders party thereto (collectively,
the “Existing Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), pursuant to which the Existing Lenders
provide certain loans and other financial accommodations to the Borrower;

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety to, among other things, extend the term of the
revolving credit facility to the Borrower; and

WHEREAS, in connection with the foregoing, the parties hereto agree that upon
satisfaction of the conditions set forth in Sections 4.1 and 4.2, the Existing
Credit Agreement shall be amended and restated in its entirety and superseded by
this Agreement; provided, however, the obligation to repay the Obligations under
the Existing Credit Agreement shall continue in full force and effect and shall
be governed by the terms of this Agreement and corresponding Loan Documents.

ARTICLE I

DEFINITIONS; ETC.

1.1.  Definitions.  As used in this Agreement:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.

“Advance” means a borrowing hereunder (i) made by the Borrower from the Lenders
on the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Advances, for the same Interest Period.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  





 

 

 







--------------------------------------------------------------------------------







“Agent Indemnitee” has the meaning assigned to it in Section 9.5(iii).

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders,  in the initial aggregate amount of $50,000,000, as changed from time
to time pursuant to the terms hereof.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 3.3, then the Alternate Base Rate
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.  For the avoidance of doubt, if the Alternate
Base Rate as determined pursuant to the foregoing would be less than 1.00%, such
rate shall be deemed to be 1.00% for purposes of this Agreement.

“Anniversary Date” is defined in Section 2.16.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Parties” is defined in Section 10.3(iii).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Approved Electronic Platform” is defined in Section 10.3(i).

“Arranger” means JPMCB and its successors, in its capacity as Lead Arranger and
Sole Book Runner.





2

 

 







--------------------------------------------------------------------------------







“Authorized Officer” means any of the Chairman, President, Chief Financial
Officer, Treasurer or an Assistant Treasurer of the Borrower, or any individual
certified in writing by one of the aforementioned officers, in each case, acting
singly.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person .

 “Base Rate Margin” means, at any time, a percentage rate per annum determined
in accordance with the Pricing Schedule.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” means MGE Energy, Inc., a Wisconsin corporation, and its successors
and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.





3

 

 







--------------------------------------------------------------------------------







“Borrowing Notice” is defined in Section 2.2.3.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Madison and New York for the conduct
of substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Change in Control” means (i) that the Borrower shall own less than 100% of the
voting equity interests of Madison Gas or (ii) the acquisition by any Person, or
two or more Persons acting in concert, of beneficial ownership (within the
meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of
30% or more of the voting power of the outstanding shares of voting stock of the
Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of any Lender, such later date on which such Lender becomes a party to
this Agreement) of: (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or any Lending Installation of such Lender or any corporation
controlling such Lender) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to issue or participate in Letters of Credit in an aggregate amount not
exceeding the amount set forth on Schedule I hereto or as set forth in any
assignment agreement relating to any assignment





4

 

 







--------------------------------------------------------------------------------







that has become effective pursuant to Section 12.3.2, as such amount may be
modified from time to time pursuant to the terms hereof.

“Commitment Fee Rate” means, at any time, a percentage rate per annum determined
in accordance with the Pricing Schedule.

“Communications” has the meaning assigned to such term in Section 10.3(iii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.

“Consolidated Total Capitalization” means at any time the sum of Consolidated
Indebtedness and Consolidated Net Worth, each calculated at such time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including any comfort letter, operating agreement, take-or-pay contract or
the obligations of any such Person as general partner of a partnership with
respect to the liabilities of the partnership.

“Conversion/Continuation Notice” is defined in Section 2.2.4.

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.

“Credit Party” means the Administrative Agent, each Issuer or any other Lender.

“Declining Lender” is defined in Section 2.16.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to





5

 

 







--------------------------------------------------------------------------------







comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action .

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any Sale and Leaseback Transaction and any issuance of capital stock
or other equity interests by a Subsidiary of such Person), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





6

 

 







--------------------------------------------------------------------------------







“Eligible Successor” means a Person that (i) is a corporation, limited liability
company or business trust duly incorporated or organized, validly existing and
in good standing under the laws of one of the states of the United States or the
District of Columbia, (ii) as a result of a contemplated acquisition,
consolidation or merger, will succeed to all or substantially all of the
consolidated business and assets of the Borrower, (iii) upon giving effect to
such contemplated acquisition, consolidation or merger, will have all or
substantially all of its consolidated business and assets conducted and located
in the United States and (iv) in the case of the Borrower, is acceptable to the
Required Lenders.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event has occurred with respect to any
Pension Plan; (b) the failure to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived, with respect to any Pension Plan; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or Pension Plans or to appoint a trustee to administer any Pension Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal of the Borrower or any ERISA
Affiliate from any Pension Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any ERISA Affiliate of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, in critical
status or in reorganization, within the meaning of Title IV of ERISA.

“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.

“Existing Lenders” has the meaning set forth in the Recitals hereto.





7

 

 







--------------------------------------------------------------------------------







“Existing Letters of Credit” is defined in Section 2.17(a).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.6(ii)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.5, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.5(vi) and (d) any withholding Taxes imposed
under FATCA.

“Extension Request” is defined in Section 2.16.

“Facility Termination Date” means February 7, 2024 or any later date that is
specified as the Facility Termination Date in accordance with Section 2.16 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.    

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement





8

 

 







--------------------------------------------------------------------------------







“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.

“Floating Rate Advance” means an Advance which bears interest based on the
Floating Rate.

“Foreign Lender” means a Lender that is not a U.S. Person.  

“FRB” means the Board of Governors of the Federal Reserve System.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“IBA” is defined in Section 1.4.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations for borrowed money or for the deferred purchase price
of Property or services, whether or not assumed, secured by Liens on, or payable
out of the proceeds or production from, Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person, (viii) Contingent Obligations in
respect of any type of obligation described in any of the other clauses of this
definition, (ix) obligations in respect of letters of credit (excluding
obligations in respect of letters of credit supporting timely construction
payments under a generation/transmission agreement with American Transmission
Company, LLC or under similar agreements with American Transmission Company, LLC
or other parties), (x) obligations in respect of Sale and Leaseback Transactions
and (xi) Off-Balance Sheet Liabilities.  Obligations of any Person that would
constitute Indebtedness solely because of such Person’s capacity as a general
partner of a partnership that incurred such Indebtedness shall not constitute
Indebtedness





9

 

 







--------------------------------------------------------------------------------







of such Person if such Indebtedness in non-recourse to the partnership and
neither such Person nor any Subsidiary thereof has any Contingent Obligations
with respect to such Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to it in Section 9.5(ii).

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Borrower or any of its Affiliates; provided that, with respect to clause
(c), such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

“Interest Period” means, with respect to a Eurodollar Advance, a period selected
by the Borrower commencing on a Business Day and ending on the numerically
corresponding day 7 or one, two, three or six months thereafter, provided that
if there is no such numerically corresponding day in the next, second, third or
sixth succeeding month, as applicable, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month.  If an
Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided that if
such next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Issuer” means each of JPMCB, Bank of America, N.A., U.S. Bank National
Association and any other Lender that agrees to act as an Issuer, each in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.17(c).  Any Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuer, in which case the term “Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.  Each reference herein to
the “Issuer” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant Issuer with respect thereto.





10

 

 







--------------------------------------------------------------------------------







“Issuer Documents” means with respect to any Letter of Credit, the related
Letter Credit Application and any other document, agreement or instrument
entered into by the applicable Issuer and the Borrower or in favor of the
applicable Issuer and relating to such Letter of Credit.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Collateral Account” is defined in Section 2.17(l).

 “LC Commitment” means, for any Issuer, the maximum amount of Letter of Credit
Obligations that such Issuer has agreed may be outstanding under all Letters of
Credit issued by such Issuer.  As of the Restatement Effective Date, the
respective LC Commitments for the Issuers are (a) $15,000,000 for JPMCB, (b)
$7,500,000 for Bank of America, N.A. and (c) $7,500,000 for U.S. Bank National
Association.  The Borrower and any Issuer may from time to time agree in writing
to increase or decrease such Issuer’s LC Commitment without the consent or
approval of any other Person.

“LC Disbursement” means a payment made by an Issuer pursuant to a Letter of
Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the LC Exposure at such time.

“LC Sublimit” means $50,000,000.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.14.

“Letter of Credit” is defined in Section 2.17(a).

“Letter of Credit Application” is defined in Section 2.17(d).

“Letter of Credit Disbursement” means a payment made by an Issuer pursuant to a
Letter of Credit.

“Letter of Credit Fee Rate” means, at any time, a percentage rate per annum
determined in accordance with the Pricing Schedule.

“Letter of Credit Obligations” means, at any time, the sum, without duplication,
of (i) the aggregate undrawn stated amount of all Letters of Credit at such time
plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at such
time.





11

 

 







--------------------------------------------------------------------------------







 “LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for United States dollars) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that, if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“LIBOR Margin” means, at any time, a percentage rate per annum determined in
accordance with the Pricing Schedule.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

“Loan Documents” means this Agreement, each Note issued pursuant to Section
2.10, each Letter of Credit and each Letter of Credit Application.

“Madison Gas” means Madison Gas and Electric Company, a Wisconsin corporation.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means a material adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, on the ability of the Borrower
to perform its obligations under this Agreement, or on the validity or
enforceability of this Agreement.

“Modification” and “Modify” are defined in Section 2.17(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is





12

 

 







--------------------------------------------------------------------------------







obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Note” means any promissory note in the form of Exhibit E hereto issued at the
request of a Lender pursuant to Section 2.10 to evidence its Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, the
Administrative Agent, any Issuer or any indemnified party arising under the Loan
Documents.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Original Effective Date” means June 1, 2015.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security





13

 

 







--------------------------------------------------------------------------------







interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.5).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) its LC Exposure at such time.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 “Participant Register” has the meaning assigned to such term in Section 12.2.1.

“Participants” is defined in Section 12.2.1.

“Patriot Act” is defined in Section 9.14.

“Payment Date” means the last day of each month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means a “pension plan” as such term is defined in section 3(2) of
ERISA (including any Multiemployer Plan), which is subject to Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code,
and to which the Borrower or any ERISA Affiliate may have liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the FRB in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the FRB (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.





14

 

 







--------------------------------------------------------------------------------







“Principal Subsidiary” means any Subsidiary (i) which together with its
Subsidiaries has assets having an aggregate book value exceeding 10% of the
consolidated assets of the Borrower and its Subsidiaries, or (ii) which together
with its Subsidiaries had net income in excess of 10% of the consolidated net
income of the Borrower and its Subsidiaries for the most recently ended period
of four fiscal quarters.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasers” is defined in Section 12.3.1.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuer, as applicable.

“Register” has the meaning assigned to such term in Section 12.3.3.

“Regulation D” means Regulation D of the FRB as from time to time in effect and
any successor thereto or other regulation or official interpretation of the FRB
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation T” means Regulation T of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of the FRB relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

“Regulation X” means Regulation X of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.17 to reimburse the Issuers for
amounts paid by the Issuers in respect of any one or more drawings under Letters
of Credit.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Pension Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of





15

 

 







--------------------------------------------------------------------------------







ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Reports” is defined in Section 9.5.

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure; provided that, as long as there are only two Lenders, Required
Lenders shall mean both Lenders. Any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 8.2).

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services, LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country,
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission.

“Solvent” means, at to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and (d) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of any contingent liability at any time shall be
computed as the amount that,





16

 

 







--------------------------------------------------------------------------------







in light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentage shall
include those imposed pursuant to Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
 Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

“Syndication Agents” means Bank of America, N.A. and U.S. Bank National
Association.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings (including backup withholding), value added
taxes, or any other goods and services, use or sales taxes, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes and
Other Taxes.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.





17

 

 







--------------------------------------------------------------------------------







 “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.5(vi)(b)(ii)(3).

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2.  Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.3.  Other Interpretative Provisions. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context requires, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed to refer to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless another document is
specifically referenced and (iii) any reference to any law or regulation shall
include all statutory and regulatory provisions consolidating, amending,
supplementing, reforming, replacing or interpreting such law or regulation.  In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; and the word “to” means “to
but excluding”.  





18

 

 







--------------------------------------------------------------------------------







Section headings herein are for convenience of reference only and shall not
affect the interpretation of this Agreement.

1.4.  Interest Rates; LIBOR Notification. The interest rate on Eurodollar Loans
is determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  In
the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.3(ii) of this Agreement,
such Section 3.3(ii) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 3.3, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based.  However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.3(ii), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II

THE CREDITS

2.1.  The Facility.  

2.1.1.  Description of Facility.  The Lenders grant to the Borrower a revolving
credit facility pursuant to which, and upon the terms and subject to the
conditions herein set forth, (a) each Lender severally agrees to make Loans to
the Borrower in accordance with Section 2.2 and (b) each Issuer agrees to issue
Letters of Credit for the account of the Borrower from time to time (and each
Lender severally agrees to participate in each such Letter of Credit as more
fully set forth in Section 2.17).

2.1.2.  Limitations on Outstandings.  In no event may (a) the Aggregate
Outstanding Credit Exposure at any time exceed the Aggregate Commitment or (b)
the Outstanding Credit Exposure of any Lender at any time exceed the amount of
such Lender’s Commitment.





19

 

 







--------------------------------------------------------------------------------







2.1.3.  Availability of Facility.  Subject to the terms of this Agreement, the
facility is available from the date hereof to the Facility Termination Date, and
the Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date.  The Commitments shall expire on the Facility Termination
Date.

2.1.4.  Repayment of Facility; Deposit of Cash Collateral.  Any outstanding
Advances and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date and on such date the Borrower will deposit into
the LC Collateral Account an amount in immediately available funds equal to the
aggregate stated amount of all Letters of Credit that will remain outstanding
after the Facility Termination Date.

2.2.  Advances.  

2.2.1.  Advances.  Each Advance hereunder shall consist of Loans made from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.  

2.2.2.  Types of Advances.  The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Section 2.2.3.

2.2.3.  Method of Selecting Types and Interest Periods for Advances.  The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto, from time to time.  The
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) not later than 1:00 p.m. (New York time) (x) on the Borrowing Date of
each Floating Rate Advance and (y) at least three Business Days before the
Borrowing Date for each Eurodollar Advance.  A Borrowing Notice shall specify:

(i)

the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)

the aggregate amount of such Advance,

(iii)

the Type of Advance selected, and

(iv)

in the case of each Eurodollar Advance, the Interest Period applicable thereto
(which may not end after the Facility Termination Date).

2.2.4.  Conversion and Continuation of Outstanding Advances.  Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are either converted into Eurodollar Advances in accordance with
this Section 2.2.4 or are repaid in accordance with Section 2.6.  Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below)





20

 

 







--------------------------------------------------------------------------------







requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
 Subject to the terms of Section 2.5, the Borrower may elect from time to time
to convert all or any part of a Floating Rate Advance into a Eurodollar Advance.
 The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance, or continuation of a Eurodollar Advance, not later
than 1:00 p.m. (New York time) at least three Business Days prior to the date of
the requested conversion or continuation, specifying:

(i)

the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)

the aggregate amount and Type of the Advance which is to be converted or
continued, and

(iii)

the amount of such Advance(s) which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.3.  Method of Borrowing.  Not later than 2:00 p.m. (New York time) on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article XIII.  The Administrative Agent will make the
funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

2.4.  Commitment Fee; Reductions in Aggregate Commitment.  The Borrower agrees
to pay to the Administrative Agent for the account of each Lender a commitment
fee at a per annum rate equal to the Commitment Fee Rate on the average daily
unused amount of such Lender’s Commitment from the date hereof to the Facility
Termination Date, payable on the last day of each calendar quarter hereafter and
on the Facility Termination Date; provided that the Borrower shall not be
obligated to pay a commitment fee for the account of any Lender with respect to
any period during which such Lender is a Defaulting Lender.  The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in an amount equal to $5,000,000 or an integral multiple of
$1,000,000 in excess of $5,000,000 upon at least two Business Days’ written
notice to the Administrative Agent, which notice shall specify the amount of any
such reduction, provided, that the amount of the Aggregate Commitment may not be
reduced below the Aggregate Outstanding Credit Exposure.  All accrued commitment
fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder.

2.5.  Minimum Amount of Each Advance.  Each Eurodollar Advance shall be in the
amount of $1,000,000 (or a higher integral multiple of $500,000), and each
Floating Rate Advance shall be in the amount of (i) $1,000,000 (or a higher
integral multiple of $500,000) or, if applicable, (ii) the amount of then
outstanding commercial paper being repaid with the proceeds of such Floating
Rate Advance, provided that any Floating Rate Advance may be in the amount of
the unused Aggregate





21

 

 







--------------------------------------------------------------------------------







Commitment.  The Borrower shall not request a Eurodollar Advance if, after
giving effect to the requested Eurodollar Advance, more than ten separate
Eurodollar Advances would be outstanding.

2.6.  Optional Principal Payments.  The Borrower may from time to time pay on
any Business Day, without penalty or premium, all outstanding Floating Rate
Advances, or, in the amount of $1,000,000 or a higher integral multiple of
$500,000, any portion of the outstanding Floating Rate Advances upon notice to
the Administrative Agent (not later than 1:00 p.m. (New York time)) on the
proposed day of payment.  The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances or, in the
amount of $1,000,000 (or, if less, the outstanding amount of any Eurodollar
Advance) or a higher integral multiple of $500,000, any portion of any
outstanding Eurodollar Advance upon two Business Days’ prior notice to the
Administrative Agent.

2.7.  Changes in Interest Rate, etc.  Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Advance is made or is converted from a Eurodollar Advance into a Floating
Rate Advance pursuant to Section 2.2.4 to the date it becomes due or is
converted into a Eurodollar Advance pursuant to Section 2.2.4, at a rate per
annum equal to the Floating Rate plus the Base Rate Margin for such day.
 Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from the first day of the Interest Period
applicable thereto to the last day of such Interest Period at a rate per annum
equal to the Adjusted LIBO Rate plus the LIBOR Margin for each such day.  No
Interest Period may end after the Facility Termination Date.

2.8.  Rates Applicable After Default.  Notwithstanding anything to the contrary
contained in Section 2.2.3 or Section 2.2.4, during the continuance of a Default
or Unmatured Default, the Required Lenders may, at their option, by notice to
the Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance.  During the continuance of
a Default, the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 1.5% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time, plus the Base Rate Margin, plus 1.5%
per annum and/or (iii) the Letter of Credit Fee Rate shall be increased by 1.5%
per annum, provided that, during the continuance of a Default under Section 7.7
or 7.8, the interest rates set forth in clauses (i) and (ii) above and the
increase in the Letter of Credit Fee Rate set forth in clause (iii) above shall
be applicable to all applicable Credit Extensions without any election or action
on the part of the Administrative Agent or any Lender.





22

 

 







--------------------------------------------------------------------------------







2.9.  Method of Payment.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall be applied ratably
by the Administrative Agent among the Lenders.  Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  The Administrative Agent is hereby
authorized to automatically charge any account of the Borrower maintained with
the Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder.

2.10.  Noteless Agreement; Evidence of Indebtedness.  (1)  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii)

The Administrative Agent shall also maintain accounts in which it will record
(a) the amount of each Loan made hereunder, the Type thereof and the Interest
Period with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(c) the original stated amount of each Letter of Credit and the amount of Letter
of Credit Obligations outstanding and (d) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(iii)

The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

(iv)

Any Lender may request that its Loans be evidenced by Notes.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender.  Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to Section
12.3) be represented by a Note payable to the order of the payee named therein
or any assignee pursuant to Section 12.3, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (i)
and (ii) above.

2.11.  Telephonic Notices.  The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances, and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing





23

 

 







--------------------------------------------------------------------------------







authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically.  The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

2.12.  Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion.  Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which such Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Eurodollar Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest and commitment fees shall be calculated for
actual days elapsed on the basis of a 360-day year, except that interest
calculated based on the Prime Rate shall be calculated for actual days elapsed
on the basis of a 365, or when appropriate 366, day year.  Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (local time) at the place of
payment.  If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

2.13.  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.  Promptly after receipt thereof, the Administrative Agent will
notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

2.14.  Lending Installations.  Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time.  All terms of this Agreement shall apply to any such Lending
Installation and any Loan issued hereunder shall be deemed held by each Lender
for the benefit of any such Lending Installation.  Each Lender may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.





24

 

 







--------------------------------------------------------------------------------







2.15.  Non-Receipt of Funds by the Administrative Agent.  Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption.
 If such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.16.  Extension of Facility Termination Date.  The Borrower may request an
extension of the Facility Termination Date for up to two additional one-year
periods by submitting a request for an extension to the Administrative Agent (an
"Extension Request") not more than 60 days or less than 30 days prior to any
anniversary of the date of this Agreement (each an "Anniversary Date").  In
response to such request, each Lender shall, not later than 20 days prior to the
applicable Anniversary Date, notify the Administrative Agent whether it is
willing (in its sole and complete discretion) to extend the scheduled Facility
Termination Date for an additional year (and any Lender that fails to give such
notice to the Administrative Agent shall be deemed to have elected not to extend
the scheduled Facility Termination Date).  The Administrative Agent will notify
the Borrower of the Lenders' decisions no later than 15 days prior to such
Anniversary Date.  If Lenders holding more than 50% of the Commitments elect to
extend the scheduled Facility Termination Date, then on such Anniversary Date
the Commitments of such Lenders shall be extended for an additional year;
provided that (i) no Default or Unmatured Default exists on such Anniversary
Date and (ii) all representations and warranties are true and correct on such
Anniversary Date, as though made as of such Anniversary Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).  No Lender shall be required to
consent to any Extension Request and any Lender that elects, or is deemed to
have elected, not to extend the scheduled Facility Termination Date (a
"Declining Lender") will have its Commitment terminated on the then existing
scheduled Facility Termination Date (without regard to any extension by other
Lenders).  The Borrower may, at its sole expense and effort, upon notice to any
Declining Lender and the Administrative Agent, require any Declining Lender to
assign and delegate its rights and obligations under this Agreement to an
assignee selected by the Borrower and willing to accept such assignment (in
accordance with, and subject to, the restrictions and consents otherwise
required for assignments generally).

2.17.  Letters of Credit.





25

 

 







--------------------------------------------------------------------------------







(a)

Issuance.  The Borrower may request that one or more Issuers issue standby
letters of credit (each a “Letter of Credit”) up to the LC Sublimit.  Each
Issuer hereby agrees, on the terms and conditions set forth in this Agreement,
to issue Letters of Credit and to extend, increase, decrease or otherwise modify
Letters of Credit (“Modify,” and each such action a “Modification”) from time to
time from the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower for the Borrower as applicant thereof for the
support of its or its Subsidiaries’ obligations; provided that immediately after
each Letter of Credit is issued or Modified, (x) the aggregate LC Exposure shall
not exceed the LC Sublimit and (y) the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitment; and provided, further, that each
Issuer may, but shall not be obligated to, issue or Modify any Letter of Credit
if, after giving effect thereto, the outstanding Letter of Credit Obligations
under all Letters of Credit issued by such Issuer would exceed the LC Commitment
of such Issuer.  No Letter of Credit shall have an expiry date later than (i)
one year following the date of issuance thereof, provided that any Letter of
Credit with a one-year tenor may provide for the extension thereof for
additional one-year periods, and (ii) five Business Days prior to the scheduled
Facility Termination Date.  Notwithstanding anything herein to the contrary, no
Issuer shall have an obligation hereunder to issue, and no Issuer shall issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business (x) of or with any Sanctioned Person or (y)
in any country or territory that is a Sanctioned Country or (ii) in any manner
that would result in a violation of any Sanctions by any party to this
Agreement. Notwithstanding the foregoing, the letters of credit identified on
Schedule 2.17 (the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Restatement Effective Date for all purposes of the Loan
Documents.  

(b)

Participations.  Upon the issuance or Modification by any Issuer of a Letter of
Credit in accordance with this Section 2.17, such Issuer shall be deemed,
without further action by any Person, to have unconditionally and irrevocably
sold to each Lender, and each Lender shall be deemed, without further action by
any Person, to have unconditionally and irrevocably purchased from such Issuer,
a participation in such Letter of Credit (and each Modification thereof) and the
related Letter of Credit Obligations in proportion to its pro rata share.

(c)

Replacement and Resignation of  an Issuer.  (i) An Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuer and the successor Issuer.  The Administrative Agent shall notify
the Lenders of any such replacement of an Issuer.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuer pursuant to Section 2.17(e).
 From and after the effective date of any such replacement, (x) the successor
Issuer shall have all the rights and obligations of Issuers under this Agreement
with respect to Letters of Credit to be issued thereafter and (y) references
herein to the term “Issuer” shall be deemed to refer to such successor or to any
previous Issuers, or to such successor and all previous Issuers, as the context
shall require.  After the replacement of an Issuer hereunder, the replaced
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuer under





26

 

 







--------------------------------------------------------------------------------







this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii)

Subject to the appointment and acceptance of a successor Issuer, any Issuer may
resign as an Issuer at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such
resigning  Issuer shall be replaced in accordance with Section 2.17(c)(i) above.

(d)

Notice.  Subject to Section 2.17(a), the Borrower shall give the applicable
Issuer and the Administrative Agent notice prior to 11:00 a.m. (New York time)
at least three Business Days (or such lesser period of time as such Issuer may
agree in its sole discretion) prior to the proposed date of issuance or
Modification of each Letter of Credit, specifying the beneficiary, the proposed
date of issuance (or Modification) and the expiry date of such Letter of Credit,
and, in the case of an issuance or a Modification (other than an extension,
increase or decrease, for which such information shall not be required),
describing the proposed terms of such Letter of Credit and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
applicable Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender, of the contents thereof
and of the amount of such Lender’s participation in such proposed Letter of
Credit.  The issuance or Modification by an Issuer of any Letter of Credit
shall, in addition to the conditions precedent set forth in Article IV (the
satisfaction of which such Issuer shall have no duty to ascertain, it being
understood, however, that such Issuer shall not issue any Letter of Credit if it
has received written notice from the Borrower, the Administrative Agent or any
Lender that any such condition precedent has not been satisfied), be subject to
the conditions precedent that such Letter of Credit shall be satisfactory to
such Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Letter of Credit as such Issuer shall have reasonably requested (each a
“Letter of Credit Application”).  In the event of any conflict between the terms
of this Agreement and the terms of any Letter of Credit Application, the terms
of this Agreement shall control.

(e)

Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same LIBOR Margin
used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at Letter of Credit Fee Rate on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through





27

 

 







--------------------------------------------------------------------------------







and including the last day of March, June, September and December of each year
shall be payable on the fifteenth day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(f)

Administration; Reimbursement by Lenders.  Upon receipt from the beneficiary of
any Letter of Credit of any demand for payment under such Letter of Credit, the
applicable Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the Borrower and each Lender of the amount to be
paid by such Issuer as a result of such demand and the proposed payment date
(the “Letter of Credit Payment Date”).  The responsibility of any Issuer to the
Borrower and each Lender shall be only to determine that the documents delivered
under each Letter of Credit issued by such Issuer in connection with a demand
for payment are in conformity in all material respects with such Letter of
Credit.  Each Issuer shall endeavor to exercise the same care in its issuance
and administration of Letters of Credit as it does with respect to letters of
credit in which no participations are granted, it being understood that in the
absence of any gross negligence or willful misconduct by such Issuer, each
Lender shall be unconditionally and irrevocably obligated, without regard to the
occurrence of any Default or any condition precedent whatsoever, to reimburse
such Issuer on demand for (a) such Lender’s pro rata share of the amount of each
payment made by such Issuer under each Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.17(g) below, plus
(b) interest on the foregoing amount, for each day from the date of the
applicable payment by such Issuer to the date on which such Issuer is reimbursed
by such Lender for its pro rata share thereof, at a rate per annum equal to the
Federal Funds Effective Rate or, beginning on the third Business Day after
demand for such amount by such Issuer, the rate applicable to Floating Rate
Advances.

(g)

Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer through the Administrative
Agent on or before the applicable Letter of Credit Payment Date for any amount
to be paid by such Issuer upon any drawing under any Letter of Credit, without
presentment, demand, protest or other formalities of any kind; provided that the
Borrower shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower which the Borrower proves were
caused by (a) the willful misconduct or gross negligence of such Issuer in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (b) such Issuer’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit.  All such amounts paid
by an Issuer and remaining unpaid by the Borrower shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to the sum of 1.5%
plus the rate applicable to Floating Rate Advances.  The Administrative Agent
will pay to each Lender ratably in accordance with its pro rata share all
amounts received by it from the Borrower for





28

 

 







--------------------------------------------------------------------------------







application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Letter of Credit, but only to the extent such Lender made payment
to the applicable Issuer in respect of such Letter of Credit pursuant to Section
2.17(d).

(h)

Obligations Absolute.  The Borrower’s obligations under this Section 2.17 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Issuer, any Lender or any beneficiary of a Letter of
Credit.  The Borrower further agrees with the Issuers and the Lenders that
neither any Issuer nor any Lender shall be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Letter of Credit shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Letter of Credit or any
such transferee.  No Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit.  The
Borrower agrees that any action taken or omitted by any Issuer or any Lender
under or in connection with any Letter of Credit and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put any Issuer or any Lender under any
liability to the Borrower.  Nothing in this Section 2.17(h) is intended to limit
the right of the Borrower to make a claim against any Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.17(g).

(i)

Actions of Issuers.  Each Issuer shall be entitled to rely, and shall be fully
protected in relying, upon any Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such Issuer.  Each Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.17, each
Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holder of a
participation in any Letter of Credit issued by such Issuer.

(j)

Indemnification.  The Borrower agrees to indemnify and hold harmless each
Lender, each Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees, from and against any and all claims
and damages, losses,





29

 

 







--------------------------------------------------------------------------------







liabilities, costs or expenses which such Person may incur (or which may be
claimed against such Person by any other Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit or any actual or proposed use of
any Letter of Credit, including any claims, damages, losses, liabilities, costs
or expenses which any Issuer may incur by reason of or in connection with (a)
the failure of any other Lender to fulfill or comply with its obligations to
such Issuer hereunder (but nothing herein contained shall affect any right the
Borrower may have against any Defaulting Lender) or (b) by reason of or on
account of such Issuer issuing any Letter of Credit which specifies that the
term “Beneficiary” therein includes any successor by operation of law of the
named Beneficiary, but which Letter of Credit does not require that any drawing
by any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Person for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of any Issuer in determining whether a request presented under any
Letter of Credit issued by such Issuer complied with the terms of such Letter of
Credit or (y) any Issuer’s failure to pay under any Letter of Credit issued by
it after the presentation to it of a request strictly complying with the terms
and conditions of such Letter of Credit.  Nothing in this Section 2.17(j) is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.

(k)

Lenders’ Indemnification.  Each Lender shall, ratably in accordance with its pro
rata share, indemnify each Issuer and its Affiliates and their respective
Related Parties (to the extent not reimbursed by the Borrower) against any cost,
expense (including reasonable counsel fees and charges), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or such Issuer’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit) that such indemnitees may
suffer or incur in connection with this Section 2.17 or any action taken or
omitted by such indemnitees hereunder.

(l)

LC Collateral Account.  The Borrower agrees that it will establish on the
Facility Termination Date (or on such earlier date as may be required pursuant
to Section 8.1), and thereafter maintain so long as any Letter of Credit
Obligation remains outstanding or any other amount is payable to any Issuer or
the Lenders in respect of any Letter of Credit, a special collateral account
pursuant to arrangements satisfactory to the Administrative Agent (the “LC
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1.  The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the Issuers, a security interest in all of the Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the LC
Collateral Account, to secure the prompt and complete payment and performance of
the Obligations.  The Administrative Agent will invest any funds on deposit from
time to time in the LC Collateral Account in certificates of deposit of the





30

 

 







--------------------------------------------------------------------------------







Administrative Agent having a maturity not exceeding 30 days.  If funds are
deposited in the LC Collateral Account pursuant to Section 2.1.4 and the
provisions of Section 8.1 are not applicable, then the Administrative Agent
shall release from the LC Collateral Account to the Borrower, upon the request
of the Borrower, an amount equal to the excess (if any) of all funds in the LC
Collateral Account over the Letter of Credit Obligations.

(m)

Rights as a Lender.  In its capacity as a Lender, each Issuer shall have the
same rights and obligations as any other Lender.

(n)

Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuer (whether arising by contract, at law, in equity or otherwise) against
such Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the applicable Issuer hereunder for such
Letter of Credit (including to reimburse any and all drawings thereunder) as if
such Letter of Credit had been issued solely for the account of the Borrower and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

2.18.  Increase in Aggregate Commitment.  

(a)

The Borrower may, from time to time (but not on more than four occasions during
the term of this Agreement), by means of a letter delivered to the
Administrative Agent substantially in the form of Exhibit F, request that the
Aggregate Commitment be increased; provided that (i) the aggregate amount of all
such increases during the term of this Agreement shall not exceed $25,000,000
and (ii) any such increase in the Aggregate Commitment shall be in an amount
equal to $10,000,000 or a higher integral multiple of $1,000,000 (or, if less,
the remaining amount of the increases permitted under this Section 2.18).

(b)

Any increase in the Aggregate Commitment may be effected by (i) increasing the
Commitment of one or more Lenders which have agreed to such increase and/or (ii)
subject to clause (d) below, adding one or more commercial banks or other
Persons as a party hereto (each an “Additional Lender”) with a Commitment in an
amount agreed to by any such Additional Lender.

(c)

Any increase in the Aggregate Commitment pursuant to this Section 2.18 shall be
effective three Business Days (or such other period agreed to by the
Administrative Agent, the Borrower and, as applicable, each Lender that has
agreed to





31

 

 







--------------------------------------------------------------------------------







increase its Commitment and each Additional Lender) after the date on which the
Administrative Agent has acknowledged receipt of the applicable increase letter
in the form of Annex 1 (in the case of an increase in the Commitment of an
existing Lender) or Annex 2 (in the case of the addition of an Additional
Lender) to Exhibit F.

(d)

No Additional Lender shall be added as a party hereto without the written
consent of the Administrative Agent and each Issuer (which consents shall not be
unreasonably withheld or delayed), and each increase in the Aggregate Commitment
may only be effected if there is no Default or an Unmatured Default and the
Borrower confirms the accuracy of all representations and warranties.

(e)

The Administrative Agent shall promptly notify the Borrower and the Lenders of
any increase in the Aggregate Commitment pursuant to this Section 2.18 and of
the Commitment and pro rata share of the Aggregate Commitment of each Lender
after giving effect thereto.  The parties hereto agree that, notwithstanding any
other provision of this Agreement, the Administrative Agent, the Borrower, each
Additional Lender and each increasing Lender, as applicable, may make
arrangements to stage the timing of any such increase, or to cause an Additional
Lender or an increasing Lender to temporarily hold risk participations in the
outstanding Advances of the other Lenders (rather than fund its pro rata share
of all outstanding Advances concurrently with the applicable increase), in each
case with a view toward minimizing breakage costs and transfers of funds in
connection with any increase in the Aggregate Commitment.  The Borrower
acknowledges that if, as a result of a non-pro-rata increase in the Aggregate
Commitment, any Eurodollar Advance is prepaid or converted (in whole or in part)
on a day other than the last day of an Interest Period therefor, then such
prepayment or conversion shall be subject to the provisions of Section 3.4.

2.19.  Defaulting Lenders.  N otwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)

fees shall cease to accrue on the Commitment of such Defaulting Lender pursuant
to Section 2.4 and fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.17(e) ;

(b)

any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8.1 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.1 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuer hereunder; third, to cash collateralize the Issuers ’ LC Exposure
with respect to such Defaulting Lender in accordance with this Section; fourth,
as the Borrower may request (so long as no Default or Unmatured Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund





32

 

 







--------------------------------------------------------------------------------







its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuer s’
future LC Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with this Section;
sixth, to the payment of any amounts owing to the Lenders, the Issuer s as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement or under any other Loan
Document; seventh, so long as no Default or Unmatured Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(c)

the Commitment and Outstanding Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.2 ); provided that this clause (c)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;

(d)

if any LC Exposure exists at the time such Lender becomes a Defaulting Lender
then:

(i)

all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Outstanding
Credit Exposure to exceed its Commitment;





33

 

 







--------------------------------------------------------------------------------







(ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within one Business Day following notice by the
Administrative Agent cash collateralize for the benefit of the Issuers only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.1.4 for so long as such
LC Exposure is outstanding;

(iii)

if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.17(e) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv)

if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.17(e) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

(v)

if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuer or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.17(e) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuers until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and

(e)

so long as such Lender is a Defaulting Lender, no Issuer shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.19(d) ,
and LC Exposure related to any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with Section
2.19(d)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuer has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuer shall be required to
issue, amend or increase any Letter of Credit, unless the Issuers shall have
entered into arrangements with the Borrower or such Lender, satisfactory to such
Issuer, to defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower and each Issuer
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a





34

 

 







--------------------------------------------------------------------------------







Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.




ARTICLE III

INCREASED COSTS; TAXES

3.1.  Increased Costs.

(i)

If any Change in Law shall:

(a)

impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuer;

(b)

impose on any Lender or Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or

(c)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuer or such other Recipient of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, such Issuer or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, such Issuer or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuer or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(ii)

If any Lender or Issuer determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuer’s capital or on the capital of such
Lender’s or Issuer’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuer, to a level below that
which such Lender or Issuer or such Lender’s or Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuer’s policies and the policies of such Lender’s or Issuer’s
holding company with respect to capital adequacy and





35

 

 







--------------------------------------------------------------------------------







liquidity), then from time to time the Borrower will pay to such Lender or
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuer or such Lender’s or Issuer’s holding company for any such
reduction suffered.

(iii)

A certificate of a Lender or Issuer setting forth the amount or amounts
necessary to compensate such Lender or Issuer or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

(iv)

Failure or delay on the part of any Lender or Issuer to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuer pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or Issuer, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuer’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

3.2.  Break Funding Payments.  In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto (including as a result of a Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.6 and is revoked in
accordance therewith), or (d)  the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 3.6, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.  

3.3.  Alternate Rate of Interest.  

(i)

If prior to the commencement of any Interest Period for a Eurodollar Advance:





36

 

 







--------------------------------------------------------------------------------







(a)

the Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; or

(b)

the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or Loan) included in such Advance for such Interest
Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, any
Conversion/Continuation Notice that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurodollar Advance shall be ineffective and
if any Borrowing Notice requests a Eurodollar Advance, such Advance shall be
made as a Floating Rate Advance; provided that if the circumstances giving rise
to such notice affect only one Type of Advance, then the other Type of Advances
shall be permitted.

(ii)

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (A) the circumstances set forth in clause
(i)(a) have arisen and such circumstances are unlikely to be temporary or (B)
the circumstances set forth in clause (i)(a) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the LIBOR Margin or Base Rate Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
 Notwithstanding anything to the contrary in Section 8.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.  





37

 

 







--------------------------------------------------------------------------------







Until an alternate rate of interest shall be determined in accordance with this
clause (ii) (but, in the case of the circumstances described in clause (B)(w),
clause (B)(x) or clause (B)(y) of the first sentence of this Section 3.3(ii),
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (I) any
Conversion/Continuation Notice that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurodollar Advance shall be ineffective,
and (II) if any Borrowing Notice requests a Eurodollar Advance, such Advance
shall be made as a Floating Rate Advance.

3.4.  Funding Indemnification.  If any conversion or payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made, paid, continued or converted on the date
specified by the Borrower for any reason other than default by the Lenders, the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.

3.5.  Withholding of Taxes; Gross-Up.  

(i)

Payments Free of Taxes.  Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(ii)

Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(iii)

Evidence of Payments.  As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(iv)

Indemnification by the Borrower.  The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not





38

 

 







--------------------------------------------------------------------------------







such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(v)

Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (a) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(b) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2.1 relating to the maintenance of a Participant
Register and (c) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (v).

(vi)

Status of Lenders.  

(a)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(vi)(b)(i), (b)(ii) and (b)(iii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(b)

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

(i)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the





39

 

 







--------------------------------------------------------------------------------







reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(ii)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

1.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

2.

in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

3.

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN; or

4.

to the extent a Foreign Lender is not the beneficial owner, an executed copy of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;





40

 

 







--------------------------------------------------------------------------------







(iii)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(iv)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iv), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(vii)

Treatment of Certain Refunds.  If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section  (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (vii) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (vii), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (vii) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise





41

 

 







--------------------------------------------------------------------------------







imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(viii)

Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(ix)

Defined Terms.  For purposes of this Section, the term “Lender” includes any
Issuer and the term “applicable law” includes FATCA.

3.6.  Mitigation Obligations; Replacement of Lenders.  

(i)

If any Lender requests compensation under Section 3.1, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.5,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
or reduce amounts payable pursuant to Sections 3.1 or 3.5, as the case may be,
in the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(ii)

If any Lender requests compensation under Section 3.1, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.5, or
if any Lender becomes Defaulting Lender, or if any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.1), all
its interests, rights (other than its existing rights to payments pursuant to
Section 3.1 or 3.5) and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuers), which consent shall
not unreasonably be withheld, (b) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (c) in the case of





42

 

 







--------------------------------------------------------------------------------







any such assignment resulting from a claim for compensation under Section 3.1 or
payments required to be made pursuant to Section 3.5, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that (x) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (y) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to an be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender;
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

ARTICLE IV

CONDITIONS PRECEDENT

4.1.  Initial Credit Extension.  The Lenders and the Issuers shall not be
required to make the initial Credit Extension hereunder unless the Borrower has
made payment to the Administrative Agent for the account of the Lenders in
immediately available funds the upfront fees payable under the Fee Letter and
the Borrower has furnished to the Administrative Agent with sufficient copies
for the Lenders:

(i)

Copies of the restated articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation, as
well as any other information required by Section 326 of the Patriot Act or
necessary for the Administrative Agent or any Lender to verify the identity of
Borrower as required by Section 326 of the Patriot Act.

(ii)

Copies, certified by the Secretary or Assistant Secretary of the Borrower, of
its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower is a party.

(iii)

An incumbency certificate, executed by the Secretary or Assistant Secretary of
the Borrower, which shall identify by name and title and bear the signatures of
the Authorized Officers and any other officers of the Borrower authorized to
sign the Loan Documents to which the Borrower is a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.

(iv)

A certificate, signed by the chief financial officer of the Borrower, stating
that on the date of this Agreement (a) the representations and warranties
contained in Article V are true





43

 

 







--------------------------------------------------------------------------------







and correct in all material respects, (b) no Default or Unmatured Default has
occurred and is continuing, and (c) the Borrower and its Subsidiaries, taken as
a whole, are Solvent.

(v)

A written opinion of the Borrower’s counsel, addressed to the Lenders in
substantially the form of Exhibit A.

(vi)

Any Note requested by a Lender pursuant to Section 2.10 payable to the order of
such requesting Lender.

(vii)

(a) At least five days prior to the Restatement Effective Date, all
documentation and other information regarding the Borrower requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, to the extent requested in writing
of the Borrower at least 10 days prior to the Restatement Effective Date and (b)
to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Restatement
Effective Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Restatement Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (vii) shall be deemed to be satisfied).

(viii)

Evidence satisfactory to the Administrative Agent of any required governmental
approvals or consents regarding this Agreement.

(ix)

All fees and other amounts due and payable on or prior to the Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all any reasonable costs, internal charges and out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

(x)

Such other documents as any Lender or its counsel may have reasonably requested.

4.2.  Each Credit Extension.  The Lenders and the Issuers shall not be required
to make any Credit Extension unless on the date of such Credit Extension:

(i)

No Default or Unmatured Default exists or would result from such Credit
Extension.

(ii)

The representations and warranties contained in Article V (other than, in the
case of each Credit Extension to be made after the date of this Agreement,
Sections 5.5 and 5.7) are true and correct in all material respects as of the
date of such Credit Extension except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

(iii)

All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders, the Issuers and their counsel (including evidence
satisfactory to the





44

 

 







--------------------------------------------------------------------------------







Administrative Agent of any required governmental approvals or consents
regarding such Credit Extension).

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 4.2(i) and (ii) have been satisfied.
 Any Lender may require delivery of a duly completed compliance certificate in
substantially the form of Exhibit B as a condition to making a Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.  Existence and Standing.  Each of the Borrower and each Principal
Subsidiary is a corporation, partnership (in the case of Principal Subsidiaries
only) or limited liability company duly and properly incorporated or organized,
as the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization.  Each of the Borrower and each Principal
Subsidiary has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted other than where the failure to
be so authorized would not reasonably be expected to have a Material Adverse
Effect.

5.2.  Authorization and Validity.  The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder.  The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.

5.3.  No Conflict; Government Consent.  Neither the execution and delivery by
the Borrower of the Loan Documents, nor the consummation by the Borrower of the
transactions therein contemplated, nor compliance by the Borrower with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Principal Subsidiaries or (ii) the Borrower’s or any Principal Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its Principal
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Principal Subsidiary pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,





45

 

 







--------------------------------------------------------------------------------







authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Governmental Authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Principal Subsidiaries, is required to be obtained by the Borrower or any of its
Principal Subsidiaries in connection with the execution and delivery by the
Borrower of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability against the Borrower of any of the Loan
Documents.

5.4.  Financial Statements.  The December 31, 2017 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

5.5.  Material Adverse Change.  Since December 31, 2017, there has been no
change in the business, Property, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries, taken as a whole, which
could reasonably be expected to have a Material Adverse Effect.

5.6.  Taxes.  The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP.  The United States income
tax returns of the Borrower and its Subsidiaries through the fiscal year ended
December 31, 2014, are not subject to audit by the Internal Revenue Service.  No
tax liens have been filed and no claims are being asserted with respect to any
such taxes, except such taxes, if any, as are being contested in good faith and
as to which adequate reserves have been provided in accordance with GAAP.  The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of any taxes or other governmental charges are adequate.

5.7.  Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of the chief executive officer, the chief financial officer, the
chief accounting officer, the controller or the general counsel, overtly
threatened against or affecting the Borrower or any of its Principal
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extension.  Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.8.  Subsidiaries.  Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or





46

 

 







--------------------------------------------------------------------------------







other ownership interests owned by the Borrower or other Subsidiaries.  All of
the issued and outstanding shares of capital stock or other ownership interests
of such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

5.9.  ERISA.  

(i)

Each Pension Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Pension Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, and to the knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(ii)

There are no pending or, to the knowledge of the Borrower, threatened claims,
actions or lawsuits, or actions by any Governmental Authority, with respect to
any Pension Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(iii)

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Pension Plan (other than a Multiemployer Plan) (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $50,000,000 the fair market value of the assets of such
Pension Plan, and the present value of all accumulated benefit obligations of
all underfunded Pension Plans (other than a Multiemployer Plan) (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $50,000,000 the fair market value
of the assets of all such underfunded Pension Plans.

5.10.  Accuracy of Information.  

(i)

No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents, taken as a whole,
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading in
any material respect as of the time when made or delivered.

(ii)

As of the Restatement Effective Date, to the knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the





47

 

 







--------------------------------------------------------------------------------







Restatement Effective Date to any Lender in connection with this Agreement is
true and correct in all material respects.

5.11.  

Margin Regulations.  The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Advance or Letter of
Credit extension hereunder will be used to buy or carry any Margin Stock.
 Following the application of the proceeds of each Advance or drawing under each
Letter of Credit, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
will be Margin Stock.

5.12.  Compliance With Laws.  The Borrower and its Principal Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

5.13.  Ownership of Properties.  On the date of this Agreement, the Borrower and
its Principal Subsidiaries have good title, free of all Liens other than those
permitted by Section 6.13, to all of the Property and assets reflected in the
Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries.

5.14.  Plan Assets; Prohibited Transactions.  None of the Borrower or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the transactions contemplated under this Agreement, including the making of
any Loan and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

5.15.  Environmental Matters.  In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws.  On the basis of this consideration as of the date
hereof, the Borrower has concluded that Environmental Laws cannot reasonably be
expected to have a Material Adverse Effect, except to the extent disclosed in
the Borrower’s Form 10-K and Form 10-Q reports filed with the SEC prior to the
date hereof.  Except to the extent disclosed in the Borrower’s Form 10-K and
Form 10-Q reports filed with the SEC prior to the date hereof, neither the
Borrower nor any Principal Subsidiary has received any notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.





48

 

 







--------------------------------------------------------------------------------







5.16.  Investment Company Act.  Neither the Borrower nor any Subsidiary is
required to register as an “investment company” under the Investment Company Act
of 1940.

5.17.  Insurance.  The Borrower and its Principal Subsidiaries maintain with
financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice.

5.18.  Regulatory Approval.  No consent, authorization or approval of, and/or
filing or registration with, any governmental body or regulatory authority is
required in connection with the execution, delivery or performance of the Loan
Documents or for the consummation of the transactions herein contemplated, or
for the validity or enforceability thereof.

5.19.  Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective directors and officers and, to the
knowledge of the Borrower, the Borrower’s and the applicable Subsidiaries’
respective employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.   No Advance, Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

5.20.  EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

5.21.  Solvency.  The Borrower and its Subsidiaries taken as a whole are Solvent
as of the Restatement Effective Date.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.  Financial Reporting.  The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

(i)

Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in





49

 

 







--------------------------------------------------------------------------------







generally accepted accounting principles and required or approved by the
Borrower’s independent certified public accountants) audit report certified by
independent certified public accountants reasonably acceptable to the Lenders,
prepared in accordance with GAAP on a consolidated basis for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss and reconciliation of surplus statements, and a statement of
cash flows.

(ii)

Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated profit and
loss and reconciliation of surplus statements and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by its chief executive officer, chief financial officer or
treasurer.

(iii)

Notwithstanding the preceding provisions of this Section 6.1, if and so long as
the Borrower shall file regular and periodic reports with the SEC pursuant to
Sections 13 and 15 of the Securities Exchange Act of 1934, delivery to the
Administrative Agent of copies of the Borrower’s reports on Forms 10K and 10Q
promptly following filing thereof with the SEC, but in any event not later than
within the periods set forth in Sections 6.1(i) and (ii), shall constitute full
compliance with those sections.

(iv)

Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit B signed by its
chief executive officer, chief financial officer or treasurer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.

(v)

As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Pension Plan, a
statement, signed by the chief financial officer or treasurer of the Borrower,
describing such Reportable Event and the action which the Borrower proposes to
take with respect thereto.

(vi)

As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Principal Subsidiaries is or may be liable to any Person as a result
of the release by the Borrower, any of its Principal Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Principal Subsidiaries, which, in either case, could reasonably be expected to
have a Material Adverse Effect.  The Borrower may satisfy any such notice
requirement by delivering to the Administrative Agent a copy of the Borrower’s
report on Form 8-K describing such event, promptly following filing thereof with
the SEC.

(vii)

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Principal Subsidiaries files with the SEC.





50

 

 







--------------------------------------------------------------------------------







(viii)

(a) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request and
(b) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.

6.2.  Litigation.  The Borrower shall promptly give to each Lender notice of all
legal or arbitral proceedings, and of all proceedings before any Governmental
Authority, to which the Borrower or its Principal Subsidiaries is a party,
except proceedings that would not reasonably be expected to have a Material
Adverse Effect.  The Borrower may satisfy any such notice requirement by
delivering to the Administrative Agent a copy of the Borrower’s report on Form
8-K describing such event, promptly following filing thereof with the SEC.

6.3.  Use of Proceeds.  The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Advances and the Letters of Credit for general corporate
purposes (in compliance with all applicable legal and regulatory requirements).
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of Regulations T, U
and X.  The Borrower will not request any Advance or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (C) in any manner that would result in the violation of  any Sanctions
applicable to any party hereto.

6.4.  Notices of Material Events.  The Borrower will, and will cause each
Principal Subsidiary to, give prompt notice in writing to the Lenders of:

(i)

The occurrence of any Default or Unmatured Default of which the Borrower becomes
aware and of any other development, financial or otherwise, of which the
Borrower becomes aware which could reasonably be expected to have a Material
Adverse Effect.  The Borrower may satisfy any such notice requirement by
delivering to the Administrative Agent a copy of the Borrower’s report on Form
8-K describing such event, promptly following filing thereof with the SEC.

(ii)

Any change in the information provided in the Beneficial Ownership Certification
delivered to any Lender that would result in a change to the list of beneficial
owners identified in such certification.

(iii)

The occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect.





51

 

 







--------------------------------------------------------------------------------







6.5.  Conduct of Business.  The Borrower will, and will cause each Principal
Subsidiary to, (a) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted, including reasonable extensions of such business, (b) do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and (c) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and the failure so to maintain such authority would
reasonably be expected to have a Material Adverse Effect, provided that this
Section shall not be deemed to prohibit any transaction permitted under Section
6.11 or 6.12.

6.6.  Taxes.  The Borrower will, and will cause each Principal Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due Taxes imposed upon
it or upon its property, except those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with generally accepted accounting principles or where
nonpayment could not reasonably be expected to have a Material Adverse Effect.  

6.7.  Insurance.  The Borrower will, and will cause each Principal Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts and covering such risks as is consistent
with sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.

6.8.  Compliance with Laws.  The Borrower will, and will cause each Principal
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, except where noncompliance would not have a Material
Adverse Effect. Without limiting the foregoing, the Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

6.9.  Maintenance of Properties.  The Borrower will, and will cause each
Principal Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its Property (except such Property the failure of which to maintain or
preserve would not have individually or in the aggregate, a Material Adverse
Effect) in good repair, working order and condition, ordinary wear and tear
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times; provided the foregoing shall not prevent the Borrower or
its Principal Subsidiaries from abandoning or disposing of any property that is
no longer used or useful in its business or obsolete.

6.10.  Inspection.  Subject to Section 9.10, the Borrower will, and will cause
each Principal Subsidiary to, permit the Administrative Agent and





52

 

 







--------------------------------------------------------------------------------







the Lenders, by their respective representatives and agents, to inspect any of
the Property, books and financial records of the Borrower and each Principal
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Principal Subsidiary, and to discuss
the affairs, finances and accounts of the Borrower and each Principal Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate.

6.11.  Merger.  The Borrower will not, nor will it permit any Principal
Subsidiary to, merge or consolidate with or into any other Person, or permit any
other Person to merge into or consolidate with it, consummate a Division as the
Dividing Person or otherwise Dispose of all or substantially all of its assets,
or all or substantially all of the stock of its Subsidiaries in each case,
whether now owned or hereafter acquired, or liquidate or dissolve, except that
(i) a Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary and
(ii) the Borrower or any Principal Subsidiary may merge with or into or
consolidate with any other Person; provided that, in each case, immediately
before and after giving effect thereto, no Default or Unmatured Default shall
have occurred and be continuing and (A) in the case of any such merger or
consolidation to which the Borrower is a party, either (x) the Borrower shall be
the surviving entity or (y) the surviving entity shall be an Eligible Successor
and shall have assumed all of the obligations of the Borrower under this
Agreement and the Letters of Credit pursuant to a written instrument in form and
substance satisfactory to the Administrative Agent and the Administrative Agent
shall have received an opinion of counsel in form and substance satisfactory to
it as to the enforceability of such obligations assumed and (B) subject to
clause (A) above, in the case of any such merger or consolidation to which any
Principal Subsidiary is a party, a Principal Subsidiary shall be the surviving
entity.

6.12.  Sale of Assets.  The Borrower will not, nor will it permit any Principal
Subsidiary to, make any Disposition, except:

(i)

Dispositions of inventory in the ordinary course of business.

(ii)

Dispositions of assets which have become obsolete or no longer used or useful in
the business of the Borrower or any such Principal Subsidiary.

(iii)

Dispositions of equipment or real property to the extent that (A) such
disposition is in the ordinary course of business or (B) such property is
exchanged for credit against the purchase price of similar replacement property
or the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property.

(iv)

Dispositions of Property by a Subsidiary to the Borrower or another Subsidiary.

(v)

Dispositions of Property that, together with all other Property of the Borrower
and its Principal Subsidiaries previously leased, sold or disposed of (other
than dispositions permitted by the foregoing provisions of this Section 6.12) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.





53

 

 







--------------------------------------------------------------------------------







6.13.  Liens.  The Borrower will not, nor will it permit any Principal
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Principal Subsidiaries, except:

(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings.

(ii)

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith and by appropriate proceedings diligently conducted.

(iii)

Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(iv)

Liens incidental to the normal conduct of the business of the Borrower or any
Subsidiary or the ownership of its property or the conduct of the ordinary
course of its business, including (A) zoning restrictions, easements, rights of
way, reservations, restrictions on the use of real property and other minor
irregularities of title, (B) rights of lessees under leases, (C) rights of
collecting banks having rights of setoff, revocation, refund or chargeback with
respect to money or instruments of the Borrower or any Subsidiary on deposit
with or in the possession of such banks, (D) Liens or deposits to secure the
performance of statutory obligations, tenders, bids, leases, progress payments,
performance or return-of-money bonds, performance or other similar bonds or
other obligations of a similar nature incurred in the ordinary course of
business, and (E) Liens required by any contract or statute in order to permit
the Borrower or a Subsidiary of the Borrower to perform any contract or
subcontract made by it with or pursuant to the requirements of a Governmental
Authority, in each case which are not incurred in connection with the borrowing
of money, the obtaining of advances or credit or the payment of the deferred
purchase price of Property and which do not in the aggregate impair the use of
property in the operation of the business of the Borrower and its Subsidiaries
taken as a whole.

(v)

Liens on property existing at the time of acquisition thereof or Liens affecting
property of a Person existing at the time it becomes a Subsidiary of the
Borrower or at the time it is merged into or consolidated with the Borrower or a
Subsidiary of the Borrower; provided that, in either case, such Liens were not
granted in contemplation of such acquisition or in contemplation of the
transaction pursuant to which such Person became a Subsidiary; and provided
further that in either case, such Liens do not extend to or cover any property
of the Borrower or of any of its Subsidiaries other than the property that
secured the acquired Indebtedness prior to the time such Indebtedness became
Indebtedness of the Borrower or a Subsidiary.

(vi)

Liens on property securing Indebtedness incurred prior to, at the time of, or
within 12 months after the acquisition thereof for the purpose of financing all
or part of the purchase price thereof, provided that such Liens do not extend to
or cover any other property of the





54

 

 







--------------------------------------------------------------------------------







Borrower or any Subsidiary and the Indebtedness secured thereby was incurred to
pay, and does not exceed, the purchase price thereof.

(vii)

Liens on any improvements to property securing Indebtedness incurred to provide
funds for all or part of the cost of such improvements in a principal amount not
exceeding the cost of acquisition or construction of such improvements and
incurred within 12 months after completion of such improvements or construction,
provided that such Liens do not extend to or cover any property of the Borrower
or any Subsidiary other than such improvements.

(viii)

Liens to government entities granted to secure pollution control or industrial
revenue bond financings, which Liens in each financing transaction cover only
the property the acquisition of which, or the construction of which, was
financed by such financing, and property related thereto.

(ix)

any Lien incurred or deposits to secure the performance of surety bonds incurred
in the ordinary course of business consistent with past practice, provided that
such Liens shall cover only the Borrower’s or its Subsidiaries’ interests in and
relating to the contract underlying the transaction for which such surety bonds
were issued.

(x)

Liens on cash or cash equivalents created or existing to secure stay or appeal
bonds or otherwise resulting from any litigation or legal proceeding which is
being contested in good faith by appropriate action promptly initiated and
diligently conducted, including the Lien of any judgment; provided that the
aggregate amount secured by all such Liens does not exceed $50,000,000.

(xi)

Liens securing any extension, renewal, replacement or refinancing of
Indebtedness secured by any Lien referred to in the foregoing clauses (v), (vi),
(vii), (viii), and (xii); provided that

(A)

such new Lien shall be limited to all or part of the same property that secured
the original Lien (plus improvements on such property) and

(B)

the amount secured by such Lien at such time is not increased to any amount
greater than the amount outstanding at the time of such renewal, replacement or
refinancing.

(xii)

agreements for and obligations relating to the joint or common use of property
owned by the Borrower or any Principal Subsidiary in common or jointly with one
or more other parties.

(xiii)

Liens existing on the Restatement Effective Date and described in Schedule 6.13.

6.14.  Affiliates.  The Borrower will not, and will not permit any Principal
Subsidiary to, enter into any transaction (including the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except (i) in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Principal Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Principal
Subsidiary than the Borrower or such Subsidiary would obtain in a





55

 

 







--------------------------------------------------------------------------------







comparable arms-length transaction, (ii) transactions with Wholly-Owned
Subsidiaries in an aggregate amount not to exceed $50,000,000 or (iii) pursuant
to agreements or transactions authorized or approved by the Public Service
Commission of Wisconsin or federal utilities regulatory bodies (provided that in
the case of any agreement or transaction having terms that are less favorable to
the Borrower or such Principal Subsidiary than the Borrower or such Subsidiary
would obtain in a comparable arms-length transaction, such authorization or
approval acknowledges the non-arms-length nature of such terms).

6.15.  Financial Covenant.  The Borrower will not permit the ratio of (i) its
Consolidated Indebtedness to (ii) its Consolidated Total Capitalization to
exceed 0.65 to 1.00 at any time.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.  The Borrower shall default in the payment of any principal of any Loan
when due or in the payment of any Reimbursement Obligations within one Business
Day after the same becomes due.

7.2.  The Borrower shall default in the payment of interest on any Loan or any
other amount payable by it hereunder and such default shall continue for two
Business Days after the same becomes due and payable.

7.3.  The Borrower or any of its Principal Subsidiaries shall default in the
payment when due of any principal of or interest on Indebtedness with an
aggregate principal amount of $50,000,000 or more if the effect of such default
is to accelerate, or permit the acceleration of, such Indebtedness; or any event
specified in any note, agreement, indenture or other document evidencing or
relating to Indebtedness with an aggregate principal amount of $50,000,000 or
more shall occur if the effect of such event is to cause, or permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, such Indebtedness to become due prior to its stated
maturity.

7.4.  Any representation, warranty or certification made or deemed made herein
by the Borrower, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof, shall prove to have been
false or misleading as of the time made, deemed made, or furnished in any
material respect.

7.5.  The Borrower shall default in the performance of its obligations under
Section 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14 or 6.15.

7.6.  The Borrower shall default in the performance of any of its other
obligations in this Agreement and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date on which a senior officer of
the Borrower becomes aware of such default, or (ii) the date on which notice
thereof is given to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent).





56

 

 







--------------------------------------------------------------------------------







7.7.  The Borrower shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due.

7.8.  The Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code (as now or hereafter in effect), (iv) file a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(vi) take any corporate action for the purpose of effecting any of the
foregoing.

7.9.  A proceeding or case shall be commenced, without the application or
consent of the Borrower, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of the Borrower or of all or any substantial
part of its assets, or (iii) similar relief in respect of the Borrower under any
law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 days; or an order for relief against the Borrower shall be entered in an
involuntary case under the Bankruptcy Code.

7.10.  A final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate that is not covered by insurance, performance bonds
or the like shall be rendered by a court or courts against the Borrower or any
of its Principal Subsidiaries, and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 90 days from the date of entry thereof and the
Borrower or the relevant Principal Subsidiary shall not, within such period of
90 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal.

7.11.  Any of the following events shall occur with respect to any Pension Plan:

(i)

the institution of any steps by the Borrower, any ERISA Affiliate or any other
Person to terminate a Pension Plan if, as a result of such termination, the
Borrower or any ERISA Affiliate could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $50,000,000; or

(ii)

the complete or partial withdrawal from any Pension Plan by the Borrower or any
ERISA Affiliate if, as a result of such withdrawal, the Borrower or any ERISA
Affiliate could incur any liability by such Pension Plan in excess of
$50,000,000; or

(iii)

a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; or





57

 

 







--------------------------------------------------------------------------------







(iv)

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect.

7.12.  Any license, consent, authorization or approval, filing or registration
now or hereafter necessary to enable the Borrower to comply with its obligations
hereunder or under any other Loan Document shall be revoked, withdrawn, withheld
or not effected or shall cease to be in full force and effect.

7.13.  A Change in Control shall occur.

7.14.  Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations, ceases to be
in full force and effect; or the Borrower or any other Person contests in
writing the validity or enforceability of any provision of any Loan Document; or
the Borrower denies in writing that it has any or further liability or
obligation under any Loan Document, or purports in writing to revoke, terminate
or rescind any Loan Document.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.  Acceleration; Letter of Credit Account.  If any Default described in
Section 7.7, 7.8 or 7.9 occurs with respect to the Borrower, the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuers
to issue Letters of Credit shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of the Administrative Agent, any Lender or any Issuer and the Borrower will
be and become thereby unconditionally obligated, without any further notice, act
or demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the LC Collateral Account, equal to the
excess of the amount of Letter of Credit Obligations at such time over the
amount on deposit in the LC Collateral Account at such time that is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations (such excess, the “Collateral Shortfall Amount”).  If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may (x) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuers
to issue Letters of Credit, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (y) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent in immediately available funds the Collateral Shortfall
Amount, which funds shall be deposited in the LC Collateral Account.





58

 

 







--------------------------------------------------------------------------------







If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7, 7.8
or 7.9 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

8.2.  Amendments.  Subject to the provisions of this Article VIII and Section
3.3, the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or waiving any Default hereunder; provided that no such
supplemental agreement shall:

(i)

without the consent of each Lender affected thereby:

(a)

extend the Facility Termination Date or the final maturity of any Loan, forgive
all or any portion of the principal amount of any Loan or reduce the rate or
extend the time of payment of any interest or fees hereunder;

(b)

extend the expiry date of any Letter of Credit to a date after the Facility
Termination Date; or

(c)

increase the amount of the Commitment of any Lender; or

(d)

amend Section 11.2; or

(ii)

without the consent of all Lenders:

(a)

reduce the percentage specified in the definition of Required Lenders;

(b)

permit the Borrower to assign its rights under this Agreement;

(c)

amend this Section 8.2; or

(d)

release any funds from the LC Collateral Account, except to the extent such
release is expressly permitted hereunder.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer shall be effective without the written consent of such Issuer.  The
Administrative Agent may waive payment of the fee required under Section 12.3.2
without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except for matters described in subsection (i) or clauses (c) and (d) of
subsection (ii) of this Section 8.2.





59

 

 







--------------------------------------------------------------------------------







8.3.  Preservation of Rights.  No delay or omission of the Lenders, the Issuers
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the Lenders and the Issuers until the Obligations
have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1.  Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive during the period that the
Credit Extensions are outstanding.

9.2.  Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3.  Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the Lenders and the
Issuers and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the Lenders and the Issuers relating to the
subject matter thereof other than the fee letter described in Section 10.13.

9.4.  Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuer that issues any Letter of Credit), Participants and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuers and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement, provided that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.5, 9.9 and 10.6 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.





60

 

 







--------------------------------------------------------------------------------







9.5.  Expenses; Indemnification.  (2)  The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including reasonable attorneys’ fees and charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including via the internet), review, amendment,
modification, and administration of the Loan Documents.  The Borrower also
agrees to reimburse the Administrative Agent, the Arranger, each Lender and each
Issuer for any costs, internal charges and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Administrative Agent, the
Arranger, such Lender and such Issuer, which attorneys may be employees of the
Administrative Agent, the Arranger, such Lender or such Issuer) paid or incurred
by the Administrative Agent, the Arranger, any Lender or any Issuer in
connection with the collection and enforcement of the Loan Documents.  Expenses
being reimbursed by the Borrower under this Section include costs and expenses
incurred in connection with the Reports described in the following sentence.
 The Borrower acknowledges that from time to time JPMCB may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the Borrower’s assets for internal use by JPMCB from information furnished to it
by or on behalf of the Borrower, after JPMCB has exercised its rights of
inspection pursuant to this Agreement.

(ii)

The Borrower hereby further agrees to indemnify the Administrative Agent, the
Arranger, each Lender, each Issuer, their respective affiliates, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses of litigation or preparation
therefor whether or not the Administrative Agent, the Arranger, any Lender, any
Issuer or any affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.  In the case of any
investigation, litigation or proceeding to which the indemnity in this Section
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a third party, by the Borrower or by an
affiliate of the Borrower.  The obligations of the Borrower under this Section
9.5 shall survive the payment of the Obligations and the termination of this
Agreement.

(iii)

 Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (i) or (ii) of this Section 9.5 to the Administrative
Agent, each Issuer and each Related Party of any of the foregoing Persons (each,
an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentage in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Applicable Percentage immediately
prior to such date), from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any kind whatsoever that may at any time (whether before or after the





61

 

 







--------------------------------------------------------------------------------







payment of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against such Agent Indemnitee in its capacity as such;
provided further that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

(iv)

To the extent permitted by applicable law (a) the Borrower shall not assert, and
the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (b) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (iv)(b) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(v)

All amounts due under this Section shall be payable promptly after written
demand therefor.

9.6.  Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.7.  Accounting.  Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, (i) any calculation or determination
which is to be made on a consolidated basis shall exclude any assets,
liabilities, revenues and expenses that are included in Borrower’s financial
statements from “variable interest entities” as a result of the application of
FIN No. 46, Consolidation of Variable Interest Entities – an Interpretation of
ARB No. 51, as updated through FIN No. 46-R and as modified by FIN No. 94 and
(ii) if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or





62

 

 







--------------------------------------------------------------------------------







after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (a) any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (b) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

9.8.  Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.9.  Nonliability of Lenders.  The relationship between the Borrower on the one
hand and the Lenders, the Issuers and the Administrative Agent on the other hand
shall be solely that of borrower and lender.  None of the Administrative Agent,
the Arranger, any Lender or any Issuer shall have any fiduciary responsibilities
to the Borrower.  None of the Administrative Agent, the Arranger, any Lender or
any Issuer undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.  The Borrower agrees that none of the Administrative Agent, the
Arranger, any Lender or any Issuer shall have liability to the Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought.  None of the Administrative Agent, the Arranger,
any Lender or any Issuer shall have any liability with respect to, and the
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect or consequential damages suffered by the Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

9.10.  Confidentiality.  Each Lender agrees to maintain the confidentiality of
Information (as defined below) which it may receive from the Borrower pursuant
to this Agreement or in connection with any inspection conducted pursuant to
Section 6.10, except for disclosure (i) to its Affiliates, to other Lenders and
their respective Affiliates and the directors, officers, employees, agents,
trustees, advisors and representatives of any of the foregoing (it being
understood that the Persons to whom such disclosure is made will





63

 

 







--------------------------------------------------------------------------------







be informed of the confidential nature of such Information and instructed to
keep such Information confidential), (ii) to legal counsel, accountants, and
other professional advisors to such Lender or to a Transferee, (iii) to
regulatory officials, (iv) to any Person as requested pursuant to or as required
by law, regulation, or legal process, (v) to any Person in connection with any
legal proceeding to which such Lender is a party, (vi) to such Lender’s direct
or indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (vii)
permitted by Section 12.4, (viii) with the consent of Borrower, and (ix) to the
extent such Information (a) becomes publicly available other than as a result of
a breach of this Section or (b) becomes available to any Lender on a
nonconfidential basis from a source other than Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, JPMCB or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but no less than a reasonable degree
of care. 

9.11.  Nonreliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the FRB) for the
repayment of the Loans provided for herein.

9.12.  Disclosure.  The Borrower and each Lender hereby acknowledge and agree
that JPMCB and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

9.13.  No Fiduciary Duty, etc..  

(i)

The Borrower and each Lender hereby acknowledge and agree that the
Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates. The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, the Borrower or any other
Person.  The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
 Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction.  The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making





64

 

 







--------------------------------------------------------------------------------







its own independent investigation and appraisal of the transactions contemplated
herein or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Borrower with respect thereto.

(ii)

 The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(iii)

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
 No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

9.14.  USA Patriot Act..  Each Lender that is subject to the requirements of the
USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

9.15.  Acknowledgement and Consent to Bail-In of EEA Financial Institutions..
 Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(i)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and





65

 

 







--------------------------------------------------------------------------------







(ii)

the effects of any Bail-In Action on any such liability, including, if
applicable:

(a)

a reduction in full or in part or cancellation of any such liability;

(b)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(c)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1.  Authorization and Action.  

(i)

Each Lender and each Issuer hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent under the Loan Documents and each
Lender and each Issuer authorizes the Administrative Agent to take such actions
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender and each Issuer hereby authorizes
the Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

(ii)

As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuer ; provided, however, that the Administrative Agent shall not be required
to take any action that (a) the Administrative Agent in good faith believes
exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuer s with respect to such action or (b) is contrary to this
Agreement or any other Loan Document or applicable law, including any action
that may be in violation of the automatic stay under any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction





66

 

 







--------------------------------------------------------------------------------







from the Required Lenders prior to the exercise of any such instructed action
and may refrain from acting until such clarification or direction has been
provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(iii)

In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuer s (except in limited circumstances expressly provided for herein
relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(a)

the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender, Issuer or holder of any other obligation other
than as expressly set forth herein and in the other Loan Documents, regardless
of whether a Default or an Unmatured Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” (or any similar
term) herein or in any other Loan Document with reference to the Administrative
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties);
additionally, each Lender agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and/or the transactions
contemplated hereby; and

(b)

nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account;

(iv)

The Administrative Agent may perform any of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any of their respective duties and exercise
their respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.





67

 

 







--------------------------------------------------------------------------------







(v)

None of any Syndication Agent or any Arranger shall have obligations or duties
whatsoever in such capacity under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity, but all such
persons shall have the benefit of the indemnities provided for hereunder.

(vi)

In case of the pendency of any proceeding with respect to the Borrower under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan or any Reimbursement Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuers and the Administrative Agent (including any claim under Sections 2.4,
2.12, 3.1, 3.5 and 9.5) allowed in such judicial proceeding; and

(b)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuer to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuer s, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Section 9.5). Nothing contained herein shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or Issuer or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or Issuer in any such proceeding.

(vii)

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuer s, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions.

10.2.  Administrative Agent’s Reliance, Indemnification, Etc..  

(i)

Neither the Administrative Agent nor any of its Related Parties shall be (a)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or





68

 

 







--------------------------------------------------------------------------------







percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (y) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment) or (b)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.

(ii)

 The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuer , and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (a) any statement, warranty or representation
made in or in connection with any Loan Document, (b) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth in any Loan Document or the occurrence of
any Default, (d) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (e) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items (which on their face
purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

(iii)

Without limiting the foregoing, the Administrative Agent (a) may treat the payee
of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 12.1, (b) may rely on the Register to the
extent set forth in Section 12.2.1, (c) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (d) makes no warranty or representation to any Lender or
Issuer and shall not be responsible to any Lender or Issuer for any statements,
warranties or representations made by or on behalf of the Borrower in connection
with this Agreement or any other Loan Document, (e) in determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuer , may presume that such condition is satisfactory to such
Lender or Issuer unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuer sufficiently in advance of the making of
such Loan or the issuance of such Letter of Credit and (f) shall be entitled to
rely on, and shall incur no liability under or in respect of this Agreement or
any other Loan Document by acting upon, any notice, consent, certificate or
other instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such





69

 

 







--------------------------------------------------------------------------------







Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

10.3.  Posting of Communications.  

(i)

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuers
by posting the Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or
any other electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).

(ii)

Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Restatement Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuers and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuers and the Borrower hereby approves distribution of
the Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(iii)

THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY SYNDICATION AGENT OR ANY
OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE
ANY LIABILITY TO THE BORROWER, ANY LENDER, ANY ISSUER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.





70

 

 







--------------------------------------------------------------------------------







“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuer by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(iv)

Each Lender and each Issuer agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuer agrees
(a) to notify the Administrative Agent in writing (which could be in the form of
electronic communication) from time to time of such Lender’s or Issuer’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (b) that the foregoing notice may be sent to such
email address.

(v)

Each of the Lenders, each of the Issuers and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(vi)

Nothing herein shall prejudice the right of the Administrative Agent, any Lender
or any Issuer to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

10.4.  The Administrative Agent Individually.  With respect to its Commitment,
Loans, LC Sublimit and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuer , as the case may be. The
terms “ Issuer s”, “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender, Issuer or as one of the Required
Lenders, as applicable. The Person serving as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust or other business with, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuer s.

10.5.  Successor Administrative Agent.  

(i)

The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to the Lenders, the Issuer s and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuer s,





71

 

 







--------------------------------------------------------------------------------







appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
a Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(ii)

Notwithstanding paragraph (i) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuer s and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (x) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (y) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuer . Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article and Section 9.5, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

10.6.  Acknowledgement of Lenders and Issuers.  

(i)

Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Syndication Agent, or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Syndication Agent, or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the





72

 

 







--------------------------------------------------------------------------------







Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

(ii)

Each Lender, by delivering its signature page to this Agreement on the
Restatement Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Restatement Effective Date.

10.7.  Certain ERISA Matters.  

(i)

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(a)

such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(b)

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(c)

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or





73

 

 







--------------------------------------------------------------------------------







(d)

such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(ii)

In addition, unless sub-clause (a) in the immediately preceding clause (i) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (d) in the
immediately preceding clause (i), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that
none of the Administrative Agent, or any Arranger, any Syndication Agent, or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

(iii)

The Administrative Agent, each Arranger and each Syndication Agent hereby
informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (a) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (b) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (c) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1.  Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

11.2.  Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5 and payments made to any





74

 

 







--------------------------------------------------------------------------------







Issuer in respect of Reimbursement Obligations so long as the Lenders have not
funded their participations therein) in a greater proportion than that received
by any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Aggregate Outstanding Credit Exposure held by the other Lenders
so that after such purchase each Lender will hold its ratable proportion of the
Aggregate Outstanding Credit Exposure.  If any Lender, whether in connection
with setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.  Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3.  The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligation to its
trustees; provided that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3.  The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided that the Administrative
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person.  Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder, transferee or assignee of the rights to such Loan.

12.2.  Participations.  

12.2.1.  Permitted Participants; Effect.  Any Lender may, without the consent
of, or notice to, the Borrower, the Administrative Agent or the Issuers, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations





75

 

 







--------------------------------------------------------------------------------







under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuers and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section 8.2
that affects such Participant.  The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.1, 3.2 and 3.5 (subject to the
requirements and limitations therein, including the requirements under Sections
3.5(vi) (it being understood that the documentation required under Sections
3.5(vi) shall be delivered to the participating Lender and the information) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.3; provided that such Participant (A) agrees
to be subject to the provisions of Section 3.6 as if it were an assignee under
Section 12.3; and (B) shall not be entitled to receive any greater payment under
Section 3.1 or 3.5, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.5(ii) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.1 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 11.2 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

12.2.2.  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2 or of any other Loan Document.





76

 

 







--------------------------------------------------------------------------------







12.2.3.  Benefit of Setoff.  The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3.  Assignments.  

12.3.1.  Permitted Assignments.  Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”), other than an Ineligible
Institution, all or any part of its rights and obligations under the Loan
Documents.  Such assignment shall be substantially in the form of Exhibit C or
in such other form as may be agreed to by the parties thereto.  The consent of
the Borrower, each Issuer and the Administrative Agent shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof; provided that if a Default has occurred and is
continuing, the consent of the Borrower shall not be required.  Such consent
shall not be unreasonably withheld or delayed.  Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate thereof shall
(unless each of the Borrower and the Administrative Agent otherwise consents) be
in an amount not less than the lesser of (i) $5,000,000 or (ii) the remaining
amount of the assigning Lender’s Commitment (calculated as at the date of such
assignment) or outstanding Loans (if the applicable Commitment has been
terminated).

12.3.2.  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
of an assignment, together with any consents required by Section 12.3.1, and
(ii) payment of a $4,000 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment.  The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and the Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitment and the Aggregate Outstanding Credit Exposure assigned to such
Purchaser.  Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.2, the transferor Lender, the Administrative Agent and the
Borrower shall, if the Purchaser desires that its Loans be evidenced by a Note,
make appropriate arrangements so that a Note is issued to such Purchaser.





77

 

 







--------------------------------------------------------------------------------







12.3.3.  Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

12.3.4.  Resignation as Issuer.  Notwithstanding anything to the contrary
contained herein, if at any time any Lender assigns all of its Commitment and
Loans pursuant to this Section 12.3, such Lender may, upon 30 days’ notice to
the Borrower and the Lenders, resign as an Issuer.  If any Lender so assigns all
of its Commitment and Loans, it shall (i) retain all the rights and obligations
of an Issuer hereunder with respect to all Letters of Credit issued by it that
are outstanding as of the effective date of such assignment (including the right
to require the Lenders to fund risk participations in respect of such Letters of
Credit) and (ii) have no right or obligation to issue Letters of Credit on or
after the effective date of such assignment.  

12.4.  Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
any information contained in any Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.10 of this Agreement.

12.5.  Tax Treatment.  If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

12.6.  Restriction on Transfer.  Notwithstanding any other provision of this
Agreement, no Lender may assign, sell a participation in or otherwise transfer
any of its rights or obligations hereunder to the Borrower or any Affiliate
thereof.

ARTICLE XIII

NOTICES

13.1.  Notices.  





78

 

 







--------------------------------------------------------------------------------







(i)

Except as otherwise permitted by Section 2.14 with respect to borrowing notices,
all notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (x) in the case of the Borrower or
the Administrative Agent, at its address or facsimile number set forth on the
signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth in its administrative questionnaire delivered to the
Administrative Agent or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 13.1.  Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or (iii)
if given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified in this Section; provided that
notices to the Administrative Agent under Article II shall not be effective
until received.  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (ii) below, shall be effective as provided in said
paragraph (ii).

(ii)

Notices and other communications to the Lenders and the Issuers hereunder may be
delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(iii)

Unless the Administrative Agent otherwise prescribes, (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (y) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (x), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (x)
and (y) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

13.2.  Change of Address.  The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.





79

 

 







--------------------------------------------------------------------------------







ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall
become effective when it has been executed by the Borrower, the Administrative
Agent and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1.  CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF WISCONSIN, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2.  CONSENT TO JURISDICTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
WISCONSIN SITTING IN THE CITY OF MADISON (OR IF SUCH COURT LACKS SUBJECT MATTER
JURISDICTION, THE SUPREME COURT OF THE STATE OF WISCONSIN SITTING IN THE  CITY
OF MADISON), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD PARTY CLAIMS BROUGHT
AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES MAY ONLY) BE
HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR
WISCONSIN STATE COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY





80

 

 







--------------------------------------------------------------------------------







ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

15.3.  WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

ARTICLE XVI

AMENDMENT AND RESTATEMENT

The parties hereto agree that, on the Restatement Effective Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto:

16.1.  The Existing Credit Agreement shall be deemed to be amended and restated
in its entirety in the form of and pursuant to this Agreement and the terms of
this Agreement shall replace and supersede the Existing Credit Agreement (which
shall hereafter have no further effect upon the parties thereto other than with
respect to any action, event, representation, warranty or covenant occurring,
made or applying prior to the Restatement Effective Date).

16.2.  All “Loans” outstanding under the Existing Credit Agreement shall be
deemed to be Loans under this Agreement.  All issued and outstanding “Letters of
Credit” issued pursuant to the Existing Credit Agreement shall be deemed to be
Letters of Credit issued under this Agreement.  All other “Obligations” existing
under the Existing Credit Agreement shall be deemed to be outstanding under this
Agreement and, in each case (i) are in all respects enforceable with only the
terms thereof being modified as provided by this Agreement and (ii) shall in all
respects be continuing after the Restatement Effective Date and shall be deemed
to be Obligations governed by this Agreement.  On the Restatement Effective
Date, each Lender under the Existing Credit Agreement that has a “Commitment”
under the Existing Credit Agreement shall sell, assign and transfer, or purchase
and assume, as the case may be, and receive payments from, or shall make
payments to, the Administrative Agent such that after giving effect to all such
assignments and purchases the Commitments will be held by the Lenders hereunder
and each such Lender shall have funded its portion of its Commitment on the
Restatement Effective Date. On the Restatement Effective Date, all outstanding
“Commitments,” “Loans” and other outstanding advances under the Existing Credit
Agreement shall be reallocated among the





81

 

 







--------------------------------------------------------------------------------







Lenders (including any newly added Lenders) under this Agreement in accordance
with such Lenders’ respective revised Applicable Percentages.  The assignments
and purchases provided for in this Section 16.2 shall be without recourse,
warranty or representation.  The purchase price for each such assignment and
purchase shall equal the principal amount of the Loan purchased and shall be
payable to Administrative Agent for distribution to the Lenders.

16.3.  All references to the Existing Credit Agreement or the “Credit Agreement”
in the Existing Loan Documents executed in connection with the Existing Credit
Agreement, whether on the Original Effective Date or at any time thereafter but
prior to the Restatement Effective Date, shall be deemed to include references
to this Agreement, as amended, restated, supplemented or otherwise modified from
time to time.

16.4.  Each party to this Agreement acknowledges and agrees that this Agreement
and the documents executed and delivered in connection herewith do not
constitute a novation, payment and reborrowing or termination of any of the
Obligations under the Existing Credit Agreement as in effect prior to the
Restatement Effective Date or a novation or payment and reborrowing of any
amount owing under the Existing Credit Agreement as in effect prior to the
Restatement Effective Date.

[Signature Pages Follow]





82

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower, the Lenders, the Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.

MGE ENERGY, INC.







By: /s/ Jeffrey C. Newman

Name: Jeffrey C. Newman

Title: Executive Vice President, Chief Financial Officer, Secretary and
Treasurer




133 S. Blair St.
Madison, WI  53701




Attention: Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

Telephone: 608-252-7149

Fax: 608-252-7098





Signature Page to Amended and Restated Credit Agreement

 

 







--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., as Administrative Agent, as an Issuer and as a Lender





By: /s/ Jane M. Stava

Name: Jane M. Stava
Title: Vice President




111 East Wisconsin Avenue
Milwaukee, WI 53202

Attention: Jane M. Stava
Telephone: 414-977-6757


With a copy to:




22 East Mifflin Street, Suite 100

Madison, WI 53703

Attention: David Slezewski
Telephone: 608-282-6575









Signature Page to Amended and Restated Credit Agreement

 

 







--------------------------------------------------------------------------------







Bank of America, N.A., as Syndication Agent, as an Issuer and as a Lender





By: /s/ Jonathan M. Phillips

Name: Jonathan M. Phillips

Title: Senior Vice President


Bank of America, N.A.

135 South LaSalle Street,

Chicago, IL  60603




Attention: Jonathan M. Phillips
Telephone: 312-992-6360












Signature Page to Amended and Restated Credit Agreement

 

 







--------------------------------------------------------------------------------







U.S. Bank NationAL Association, as Syndication Agent, as an Issuer and as a
Lender





By: /s/ Kevin S. Murphy

Name: Kevin S. Murphy

Title: Vice President




3 Bryant Park

1095 Avenue of the Americas, 15th Floor

New York, NY 10036




Attention: Kevin S. Murphy
Telephone: 917.326.3912









Signature Page to Amended and Restated Credit Agreement

 

 







--------------------------------------------------------------------------------







SCHEDULE I

LENDERS AND COMMITMENTS




Lender

Commitment

JPMorgan Chase Bank, N.A.

$25,000,000

Bank of America, N.A.

$12,500,000

U.S. Bank National Association  

$12,500,000

TOTAL

$50,000,000








 

 

 







--------------------------------------------------------------------------------







PRICING SCHEDULE




Status

Level I

Status

Level II

Status

Level III

Status

Level IV

Status

Level V

Status

LIBOR Margin/Letter of Credit Fee Rate

0.625%

0.750%

0.875%

1.000%

1.125%

Base Rate Margin

0.000%

0.000%

0.000%

0.000%

0.125%

Commitment Fee Rate

0.050%

0.060%

0.075%

0.100%

0.125%




The LIBOR Margin, the Base Rate Margin, the Commitment Fee Rate and the Letter
of Credit Fee Rate shall be determined in accordance with the foregoing table
based on the Madison Gas’ Status as determined from its then-current Moody’s and
S&P Ratings.  The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date.  If at any
time Madison Gas has no Moody’s Rating or no S&P Rating, but has a Rating, the
Status shall be determined based on the Rating that is then in effect.  If at
any time Madison Gas has no Moody’s Rating and no S&P Rating, Level V Status
shall exist.




“Level I Status” exists at any date if, on such date, the Moody’s Rating is Aa2
or better or the S&P Rating is AA or better.




“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Moody’s Rating is Aa3 or better or the
S&P Rating is AA- or better.




“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Moody’s Rating is
A1 or better or the S&P Rating is A+ or better.




“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I, Level II or Level III Status and (ii) the Moody’s Rating
is A2 or better or the S&P Rating is A or better.




“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for any other Status.




“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to Madison Gas’ senior unsecured
long-term debt securities without third-party credit enhancement.




“Rating” means the S&P Rating or the Moody’s Rating.




“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services, a Standard & Poor Financial Services, LLC business, and then in effect
with respect to Madison Gas’ senior unsecured long-term debt securities without
third-party credit enhancement.





 

 

 







--------------------------------------------------------------------------------










“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.




If Madison Gas is split-rated and the ratings differential is one level, the
better Rating will apply.  If Madison Gas is split-rated and the ratings
differential is two levels or more, the intermediate rating at the midpoint will
apply.  If there is no midpoint, the higher of the intermediate ratings will
apply.





 

 

 







--------------------------------------------------------------------------------







Schedule 2.17




Existing Letters of Credit







None.











--------------------------------------------------------------------------------







Schedule 5.8




Subsidiaries




Name

Jurisdiction of Incorporation

Percentage Owned

Madison Gas and Electric Company

Wisconsin

100%

Central Wisconsin Development Corporation

Wisconsin

100%

MAGAEL, LLC

Wisconsin

100%

MGE Power LLC

Wisconsin

100%

MGE Power Elm Road, LLC

Wisconsin

100%

MGE Power West Campus, LLC

Wisconsin

100%

MGE Transco Investment, LLC

Wisconsin

100%

MGEE Transco, LLC

Wisconsin

100%

North Mendota Energy & Technology Park, LLC

Wisconsin

100%

MGE State Energy Services, LLC

Wisconsin

100%




















--------------------------------------------------------------------------------







Schedule 6.13




Liens




Indenture of Mortgage and Deed of Trust. dated as of January 1, 1946, between
Madison Gas and Electric Company and Firstar Trust Company, as Trustee.

Amended and Restated Leasehold Mortgage with Assignment of Rents dated as of
October 27, 2005 from MGE Power West Campus, LLC, as Mortgagor, to U.S. Bank
National Association, not in its individual capacity, except as expressly stated
herein, but solely as Indenture Trustee under the Trust Indenture dated as of
September 30, 2003 between MGE Power West Campus, LLC and U.S. Bank National
Association, as trustee.




Collateral Trust Indenture, Security and Assignment Agreement dated as of
February 3, 2010 among MGE Power Elm Road, LLC, the Secured Parties from time to
time parties thereto, and

U.S. Bank National Association, as collateral trustee, as amended by the Joinder
to Collateral Trust Indenture, Security and Assignment Agreement, dated as of
February 28, 2011.











--------------------------------------------------------------------------------







EXHIBIT A

FORM OF OPINION


[to be attached]





A-1

 

 







--------------------------------------------------------------------------------







EXHIBIT B

COMPLIANCE CERTIFICATE


[DATE]


To:

The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of February 7, 2019 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among MGE Energy, Inc.
(the “Borrower”), the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.  I am the duly elected __________ of the Borrower;

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below; and

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

**[5. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement and the other Loan Documents
and the status of compliance.]**

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:














B-1

 

 







--------------------------------------------------------------------------------










The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of the date first set
forth above.







Name:

Title:












B-2

 

 







--------------------------------------------------------------------------------







SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of _________, ____ with
Provisions of ____ and ______ of
the Agreement





B-3

 

 







--------------------------------------------------------------------------------







SCHEDULE II TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due





B-4

 

 







--------------------------------------------------------------------------------







EXHIBIT C

ASSIGNMENT AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including any letters of credit and guaranties included in such facilities and,
to the extent permitted to be assigned under applicable law, all claims
(including contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity), suits, causes of action and any other
right of the Assignor against any Person whether known or unknown arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.

Assignor:




2.

Assignee:

 




3.

Borrower:

MGE Energy, Inc.




4.

Administrative

Agent:

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement.




5.

Credit Agreement:

Amended and Restated Credit Agreement dated as of February 7, 2019 among the
Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.




6.

Assigned Interest:








C-1

 

 







--------------------------------------------------------------------------------











Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders*

Amount of Commitment/Loans Assigned*

Percentage Assigned of Commitment/Loans1

____________

$

$

_______%

____________

$

$

_______%

____________

$

$

_______%




7.

Trade Date:

2

Effective Date: ____________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE ADMINISTRATIVE
AGENT.]




The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]







By:


Title:







ASSIGNEE
[NAME OF ASSIGNEE]







By:


Title:

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent







By:


Title:







[Consented to:]4

1

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

3

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

4

To be added only if the consent of the Borrower and/or other parties (e.g. an
Issuer) is required by the terms of the Credit Agreement.








C-2

 

 







--------------------------------------------------------------------------------








[NAME OF RELEVANT PARTY]







By:


Title:





C-3

 

 







--------------------------------------------------------------------------------







ANNEX 1

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.  




1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.




1.2.

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1(i) and (ii) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender or any of their
respective Related Parties and (iv) if it is a non-U.S. Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.




2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.




3.

General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.
 This Assignment may





C-1

 

 







--------------------------------------------------------------------------------







be executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment.  This Assignment shall be governed by, and
construed in accordance with, the law of the State of Wisconsin.





C-2

 

 







--------------------------------------------------------------------------------







EXHIBIT D

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To

JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) under the Credit Agreement described below.

Re:

Amended and Restated Credit Agreement dated as of February 7, 2019 (as the same
may be amended or modified, the “Credit Agreement”), among MGE Energy, Inc. (the
“Borrower”), the Lenders named therein and the Administrative Agent.
 Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Borrower, provided that the Administrative Agent may otherwise transfer
funds as hereafter directed in writing by the Borrower in accordance with
Section 13.1 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.11 of the Credit Agreement.

Facility Identification Number(s)

Customer/Account Name

Transfer Funds To



For Account No.

Reference/Attention To

Authorized Officer (Customer Representative)

Date


(Please Print)

Signature

Bank Officer Name

Date


(Please Print)

Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)





D-1

 

 







--------------------------------------------------------------------------------







EXHIBIT E
NOTE

[Date]


MGE Energy, Inc., a Wisconsin corporation (the “Borrower”), promises to pay to
the order of ____________________________________ (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Section 2.2 of the Agreement (as hereinafter defined), in immediately
available funds at the office of the Administrative Agent determined pursuant to
the terms of the Agreement referred to below, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of February 7,
2019 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, the lenders party
thereto, including the Lender, and JPMorgan Chase Bank, N.A., as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated.  Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

MGE ENERGY, INC.







By:


Print Name:

  
Title:





 

 

 







--------------------------------------------------------------------------------







SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF MGE ENERGY, INC.,
DATED _____________,










Date

Principal
Amount of
Loan

Maturity
of Interest
Period

Principal
Amount
Paid

Unpaid
Balance











 

 

 







--------------------------------------------------------------------------------







EXHIBIT F


FORM OF INCREASE REQUEST

[__________ __], 20[__]

JPMorgan Chase Bank, N.A., as administrative agent

(in such capacity, the “Administrative Agent”)

under the Credit Agreement described below.




Ladies/Gentlemen:

Please refer to the Amended and Restated Credit Agreement dated as of February
7, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among MGE Energy, Inc. (the “Borrower”), various
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent.
 Capitalized terms used but not defined herein have the respective meanings set
forth in the Credit Agreement.

In accordance with Section 2.18 of the Credit Agreement, the Borrower hereby
requests an increase in the Aggregate Commitment from $__________ to
$__________.  Such increase shall be made by [increasing the Commitment of
____________ from $________ to $________] [adding _____________ as an Additional
Lender under the Credit Agreement with a Commitment of $____________] as set
forth in the letter attached hereto.  Such increase shall be effective three
Business Days after the date that the Administrative Agent acknowledges receipt
of the letter attached hereto or such other date as is agreed among the
Borrower, the Administrative Agent and the [increasing] [Additional] Lender.

Very truly yours,

MGE Energy, Inc.




By: __________________________________

          Name: ________________________________

Title: _________________________________

      





 

 

 







--------------------------------------------------------------------------------







ANNEX 1 TO EXHIBIT F

[Date]

JPMorgan Chase Bank, N.A., as administrative agent

(in such capacity, the “Administrative Agent”)

under the Credit Agreement described below.




Ladies/Gentlemen:

Please refer to the letter dated __________, 20__ from MGE Energy, Inc. (the
“Borrower”) requesting an increase in the Aggregate Commitment from $__________
to $__________ pursuant to Section 2.18 of the Amended and Restated Credit
Agreement dated as of February 7, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $__________ to $__________ effective on the date
which is three Business Days after the acknowledgment of receipt hereof by the
Administrative Agent or on such other date as may be agreed among the Borrower,
the Administrative Agent and the undersigned.

Very truly yours,

[NAME OF INCREASING LENDER]




By:__________________________

Name: _______________________

Title:________________________

Receipt acknowledged as of

_____________, 20___

JPMorgan Chase Bank, N.A., as Administrative Agent

By: ___________________________________

Name: ________________________________  

Title: _________________________________








 

 

 







--------------------------------------------------------------------------------







ANNEX 2 TO EXHIBIT F

[Date]

JPMorgan Chase Bank, N.A., as administrative agent

(in such capacity, the “Administrative Agent”)

under the Credit Agreement described below.




Ladies/Gentlemen:

Please refer to the letter dated __________, 20___ from MGE Energy, Inc. (the
“Borrower”) requesting an increase in the Aggregate Commitment from $__________
to $__________ pursuant to Section 2.18 of the Amended and Restated Credit
Agreement dated as of February 7, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a Commitment of $__________ effective on the date which is
three Business Days after the consent hereto by the Administrative Agent and
each Issuer and the acknowledgement of receipt hereof by the Administrative
Agent, or on such other date as may be agreed among the Borrower, the
Administrative Agent and the undersigned.

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; and
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution and
delivery of this letter and the performance of its obligations as a Lender under
the Credit Agreement.

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this letter.





 

 

 







--------------------------------------------------------------------------------







The following administrative details apply to the undersigned:

(A)

Notice Address:

Legal name: __________________________

Address:  

_______________________________

_______________________________

_______________________________

Attention:  _____________________________

Telephone:  (___) _______________________

Facsimile:  (___) ______________________

(B)

Payment Instructions:

Account No.:  ___________________________

At:

__________________________

___________________________

___________________________

Reference:    ___________________________

Attention:    ___________________________

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

This letter shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This letter may be executed
in any number of counterparts, which together shall constitute one instrument.
 Delivery of an executed counterpart of a signature page of this letter by
telecopy shall be effective as delivery of a manually executed counterpart of
this letter.  This letter shall be governed by, and construed in accordance
with, the law of the State of Wisconsin.

Very truly yours,

[NAME OF NEW LENDER]




By:_________________________

Name:_______________________
Title:________________________





 

 

 







--------------------------------------------------------------------------------







Acknowledged and consented to as of

______________, 20___

JPMorgan Chase Bank, N.A., as Administrative Agent




By: ___________________________________

Name: ________________________________  

Title: _________________________________

[ISSUERS]








 

 

 







--------------------------------------------------------------------------------







EXHIBIT G-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGE Energy, Inc., each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]








730594648.9 16508322




--------------------------------------------------------------------------------







EXHIBIT G-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGE Energy, Inc., each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate prior to
the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]








730594648.9 16508322




--------------------------------------------------------------------------------







EXHIBIT G-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGE Energy, Inc., each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a withholding statement
together with an IRS Form W-8BEN-E or IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]








730594648.9 16508322




--------------------------------------------------------------------------------







EXHIBIT G-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGE Energy, Inc., each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a
withholding statement together with an IRS Form W-8BEN-E or IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]








 

 

 





